EXHIBIT 10.2

Execution Copy

AMENDED AND RESTATED OPERATING AGREEMENT

OF

GLENWOOD HOUSING PARTNERS I, LLC

THIS AMENDED AND RESTATED OPERATING AGREEMENT OF GLENWOOD HOUSING PARTNERS I,
LLC (the “Company”), is entered into effective as of December 1, 2006, by and
between PRIP 10637, LLC, a Delaware limited liability company (“Paladin”), and
Shiloh Crossing Partners II, LLC, an Indiana limited liability company
(“Buckingham”). The capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to such terms in Article 11.

ARTICLE 1

FORMATION

 

  1.01 Formation

The Company has been formed as an Indiana limited liability company pursuant to
the provisions of the Indiana Act. In connection with the formation of the
Company, a duly authorized representative of the Company has caused to be filed
with the office of the Indiana Secretary of State the duly executed Articles of
Organization for the Company in accordance with the Indiana Act. A duly
authorized representative also shall execute, acknowledge and/or verify such
other documents and/or instruments as may be necessary and/or appropriate in
order to continue its existence in accordance with the provisions of the Indiana
Act and/or to register, qualify to do business and/or operate its business as a
foreign limited liability company in any other state in which the Company
conducts business. In connection with the formation of the Company, there was
executed and delivered an Operating Agreement, dated September 23, 1998, which
the parties hereto desire to amend and restate in its entirety pursuant to this
Agreement. From and after the date hereof, the Company shall be operated in
accordance with, and the Members shall be governed by, the terms and conditions
of this Agreement. If any terms of this Agreement are inconsistent with any
terms of the Act that are not mandatory, then the terms of this Agreement shall
control.

 

  1.02 Names and Addresses

The name of the Company is Glenwood Housing Partners I, LLC. The registered
office of the Company in the State of Indiana shall be at 333 N. Pennsylvania
Street, 10th Floor, Indianapolis, Indiana 46204 and the name of the registered
agent for the Company at such registered office is Buckingham Investment
Corporation. For so long as Buckingham is the Operating Member, the principal
office for the Company shall be maintained at 333 N. Pennsylvania Street, 10th
Floor, Indianapolis,



--------------------------------------------------------------------------------

Indiana 46204, or such other location at which Buckingham maintains an office
and thereafter at such other place as the Management Committee may designate
from time to time. Copies of any material notices or other matters received by
the Company shall be promptly delivered by the Operating Member to the Members.

 

  1.03 Nature of Business

The purpose for which the Company is to exist is (i) to acquire, own, manage,
operate, maintain, finance, hold for investment, and sell that certain real
property more particularly described on Exhibit B attached hereto, together with
existing improvements consisting of an approximately 266 unit apartment complex
and related amenities and improvements located thereto located at 10637
Springfield Pike in Woodlawn, Ohio (the “Project”); (ii) to conduct such other
activities with respect to, and otherwise realize and optimize the economic
internal rates of return from, the Project and any and all other related assets
the Company may hereinafter acquire as are appropriate to carrying out the
foregoing purposes; and (iii) to do all things incidental to or in furtherance
of the above enumerated purposes.

 

  1.04 Term of the Company

The term of the Company commenced on the date the Articles of Organization for
the Company were filed with the Indiana Secretary of State and shall continue
until December 31, 2046, unless otherwise dissolved pursuant to Article 8 or
unless extended by the unanimous agreement of the Members. The existence of the
Company as a separate legal entity shall continue until the filing of articles
of dissolution of the Company in accordance with the provisions of the Indiana
Act.

ARTICLE 2

MANAGEMENT OF THE COMPANY

 

  2.01 Management Committee

(a) Management by Management Committee. Except as otherwise provided in this
Agreement, all aspects of the business and affairs of the Company shall be
managed, and all decisions affecting the business and affairs of the Company
(including, without limitation, investment and Project related decisions) shall
be made, by the Members acting through a management committee (the “Management
Committee”) composed of five (5) representatives in accordance with the
provisions contained below. The Members, exclusively through the Management
Committee, shall have the right, power and authority to take any and all actions
consistent with the purpose of the Company that is permitted hereunder and under
applicable law. No Member shall have any right, power or authority to act (as
agent or otherwise) for, or to bind, the Company in any manner (other than as
expressly provided herein) except through the Management Committee.

 

-2-



--------------------------------------------------------------------------------

(b) Representatives. Paladin shall be entitled to select three
(3) representatives of the Management Committee, and Buckingham shall be
entitled to select two (2) representatives of the Management Committee. Paladin
hereby designates James R. Worms, William K. Dunbar, and Whitney A. Greaves as
its initial representatives on the Management Committee, and Buckingham hereby
designates Bradley B. Chambers and Alexandria Jackiw as its initial
representatives of the Management Committee. Paladin may appoint a replacement
representative at any time and from time to time for any one or more of the
representatives it designated by giving written notice of such replacement to
Buckingham, which replacement shall be effective upon the giving of such notice.
The Members acting through the Management Committee shall have the authority to
make all decisions affecting the business and affairs of the Company as fully
and completely as if the Members were themselves making such decisions. Each
Member recognizes and agrees, however, that the representatives on the
Management Committee are acting exclusively on behalf of the Member they
represent, respectively, and that such representatives shall not, therefore,
have any personal liability by reason of serving as a representative of such
Member.

(c) Decisions. Except as otherwise set forth in this Agreement, any actions
required or permitted to be taken by the Management Committee shall be so taken
only either (i) with the approval of a Majority of Representatives at a meeting
of the Management Committee or (ii) by Unanimous Written Consent without a
meeting pursuant to Section 2.01(i). The Management Committee may, but shall not
be required to, memorialize its actions in the form of minutes, which minutes,
when signed by at least one representative on the Management Committee appointed
by each of Paladin and Buckingham, shall be conclusive evidence of such action
and shall be incorporated into the books and records of the Company.
Notwithstanding anything contained herein to the contrary, each Member hereby
agrees and covenants that it shall direct its representatives on the Management
Committee to execute any minutes relating to actions that were taken in
accordance with this Section 2.01(c) regardless of whether such Member voted in
favor of the action.

(d) Meetings. Regular meetings of the Management Committee shall be held at the
principal office of the Company (or at such other place(s) as are designated by
the Management Committee) at such times as shall be designated from time to time
by the Management Committee.

(e) Special Meetings. Special meetings of the Management Committee may be called
by or at the request of any representative and shall be held at the principal
office of the Company (or at such other place(s) as may be designated by the
Management Committee). The representative calling any special meeting of the
Management Committee may designate any reasonable time for the holding of the
special meeting.

(f) Telephonic Participation. Representatives of the Management Committee may
participate in any regularly scheduled or special meetings of the Management
Committee telephonically or through other similar communications equipment, as
long as all of the representatives participating in the meeting can hear one
another. Participation in a meeting pursuant to the preceding sentence shall
constitute presence in person at such meeting for all purposes of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

(g) Notice and Attendance. Notice of any meeting of, or of any action taken
without a meeting pursuant to Section 2.01(i) by, the Management Committee shall
be given as far in advance of the meeting as is reasonably practicable.
Representatives, absent exigent circumstances, shall use their best efforts to
give any such notice at least forty-eight (48) hours prior to such meeting,
unless otherwise agreed by the representatives, and to attend all meetings of
the Management Committee.

(h) Quorum. A quorum shall be required to conduct any business at any meeting of
the Management Committee, and shall be deemed present at any such meeting so
long as at least one representative of each Member is in attendance (whether in
person or otherwise); provided, however, that if written notice of any such
meeting has been given at least ten (10) days prior to such meeting, then a
quorum shall be deemed present at any such meeting so long as a Majority of
Representatives of the Management Committee are present at such meeting.

(i) Actions Without Meetings. Any action required or permitted to be taken at a
meeting of the Management Committee may be taken without a meeting with
Unanimous Written Consent, which consent shall set forth the actions to be so
taken. Any such Unanimous Written Consent shall have the same effect as an act
of a Majority of Representatives at a properly called and constituted meeting of
the Management Committee. Copies of any such written consent shall be delivered
promptly to all representatives.

(j) Execution of Documents. Except as provided in Section 2.03 below, all
contracts, agreements and other documents or instruments affecting or relating
to the business and affairs of the Company may be executed on the Company’s
behalf only by the Members, or such other person(s) as may be designated by the
Management Committee and without execution by any other Member.

(k) Unauthorized Actions. None of the Members or officers of the Company,
without the prior consent of the Management Committee, shall take any action on
behalf of or in the name of the Company, or enter into any commitment or
obligation binding upon the Company, except for (i) actions expressly authorized
by this Agreement, (ii) actions by any Member (or officer) within the scope of
such Member’s (or officer’s) authority expressly granted hereunder, and
(iii) actions authorized by the Management Committee in the manner set forth
herein. Each Member hereby indemnifies, defends, protects and holds wholly
harmless the other Members and each such other Member’s Affiliates,
shareholders, officers, directors, constituent members, Members, employees,
agents, and representatives (including the representative(s) to the Management
Committee appointed by such Member) from and against any and all losses,
liability, damages, costs and expenses (including attorneys’ fees) arising out
of the breach of any of the foregoing provisions by such indemnifying Member,
any representative of the Management Committee selected by such Member or such
Member’s Affiliates, shareholders, officers, directors, constituent members,
Members, employees, agents, or representatives.

 

-4-



--------------------------------------------------------------------------------

  2.02 Authority of the Management Committee

Without limiting the generality of Section 2.01, and except as otherwise
provided by this Agreement, the consent of the Management Committee shall be
required for the Company to undertake, and the Management Committee shall have
the right, power and authority to approve and cause the Company to undertake,
all of the following actions (which actions shall be approved by a Majority of
Representatives unless otherwise expressly provided below):

(a) Issuance of Additional Interests. The issuance of any additional Interests
in the Company or the admission of any Additional Member into the Company;
provided, however, that such a decision shall require the approval of all of the
representatives present at a meeting of the Management Committee at which a
quorum is present or Unanimous Written Consent;

(b) Sale or Other Transfer. Except as provided in accordance with the provisions
of Article 7, the sale, lease, exchange, transfer or other disposition of all or
any portion of the Project or any other assets of the Company; provided,
however, if a decision to sell substantially all of the assets of the Company
(including the Project) is approved by a Majority of Representatives, but is not
approved by all of the representatives present at a meeting of the Management
Committee at which a quorum is present or by Unanimous Written Consent, then
Paladin shall have the right to invoke the procedure set forth in Section 6.06
by giving Buckingham written notice (a “Paladin Sale Notice”) within thirty
(30) days after the date of such approval by a Majority of Representatives;

(c) Financing or Refinancing. Any and all financing or refinancing for the
Company or the Project, the terms and conditions thereof, or any modifications
or amendments thereto; provided, however, that such a decision shall require the
approval of all of the representatives present at a meeting of the Management
Committee at which a quorum is present or Unanimous Written Consent;

(d) Material Company Transactions. The entry into by the Company and the taking
by the Company of any and all actions permitted or required by the Company in
connection with any acquisition, disposition, merger, “roll-up” consolidation,
reorganization, recapitalization, restructuring, joint venture, partnership,
limited liability company, or any other material business transaction involving
the Company or its assets, including, without limitation, any and all actions
required or permitted in connection with any initial public offering of
ownership interests in the Company (or in connection with the merger or the
transfer of the assets of the Company to any corporation or other entity that is
the successor to the Company that intends to conduct an initial public offering)
or any transfer of all or any portion of the assets of the Company to a public
or private market vehicle that intends to qualify as a real estate investment
trust (“REIT”) under Section 856 et. seq. of the Code or to a partnership,
limited liability company or other entity whose general partner, managing member
or other owner, intends to qualify as a REIT or to a comparable public or
private REIT vehicle; provided, however, that such a decision shall require the
approval of all of the representatives present at a meeting of the Management
Committee at which a quorum is present or Unanimous Written Consent;

 

-5-



--------------------------------------------------------------------------------

(e) Plans and Budgets. The approval of each Annual Business Plan and Operating
Budget for the Company prepared by the Operating Member, and any modifications
or amendments thereof;

(f) Expenditures Outside of Plans or Budgets. The making of any expenditure by
the Company which is a material deviation from any applicable Annual Business
Plan and Operating Budget, other than as permitted within any parameters agreed
to by the Management Committee and specified in any such plan or budget (e.g.,
application of line item cost savings, contingency line amounts, budget
variances, etc.) and excluding any reasonable expenditures resulting from any
emergency or unforeseen events;

(g) Additional Capital Contributions. Calling for the Members to make any
Additional Contributions to the capital of the Company pursuant to Section 3.02;

(h) Unrelated Businesses. The entry into by the Company of any business that is
not related to the purpose of the Company set forth in Section 1.03; provided,
however, that such a decision shall require the approval of all of the
representatives present at a meeting of the Management Committee at which a
quorum is present or Unanimous Written Consent;

(i) Liquidation of the Company. Except to the extent dissolution of the Company
is permitted or required by this Agreement or any nonwaivable provision of
applicable law, the dissolution and winding up of the Company;

(j) Contracts with Affiliates. Except as otherwise expressly permitted under
this Agreement, the entry by the Company into any contract with, or the making
of any payment to, any Member or any Affiliate of any Member and with respect to
any such contract, the making of any amendment, modification, waiver,
termination, extension or rescission thereof; the declaration of any default
thereunder or the exercise of any remedy thereunder; the institution, settlement
or compromise of any claim with respect thereto; the waiver of any rights of the
Company against the other party(ies) thereto; or the consent to the assignment
of any rights or the delegation of any duties by the other party(ies) thereto.
The Members further acknowledge and agree that, except as otherwise expressly
permitted under this Agreement or as otherwise approved by the Management
Committee, the fees paid in connection with any such contracts, payments, etc.,
made with or to any Member or any Affiliate thereof shall in all events be
commensurate with fees negotiated at arm’s length and paid to independent third
parties for providing similar services to projects similar in size, nature and
location to the Project;

 

-6-



--------------------------------------------------------------------------------

(k) Cash Flow and Reserves. Subject to the provisions of Section 5.03, the
determination of any policies or procedures for making Cash Flow distributions
by the Company including, without limitation, the establishment of any reserves
with respect thereto;

(l) Material Agreements. The execution by the Company of any material agreement
in order to acquire, develop, redevelop, renovate, operate, manage, maintain,
market, lease, sell, transfer, convey, pledge or otherwise dispose of all or any
portion of the Project or any other asset of the Company and any undertaking by
the Company to implement the terms of any such agreement, including the granting
or withholding of approvals and consents thereunder other than (i) as is
necessary to implement the applicable Annual Business Plan or Operating Budget,
(ii) the sale or disposition of obsolete personal property and equipment within
the Project in the ordinary management and operation of the Property, and
(iii) the marketing and leasing of apartment units within the Project in the
ordinary course of business and in accordance with the Annual Business Plan;

(m) Consultants. The employment and engagement of any agents, brokers,
appraisers, architects, contractors, subcontractors, attorneys, accountants,
bookkeepers, engineers, environmental consultants, real property and mortgage
brokers and analysts, underwriters, escrow agents, depositories, agents for
collection, banks, builders, building managers and operators and marketing
agents, other than as permitted by the applicable Annual Business Plan or
Operating Budget or to the extent that the applicable Annual Business Plan or
Operating Budget provides that any such service provider may be selected by the
Operating Member;

(n) Legal Proceedings. The institution or defense of any legal proceedings
(including arbitration) in the name of the Company, the settlement of any such
legal proceedings against the Company and the confession of any judgment against
the Company, or any property thereof other than (i) those involving tenant
disputes in the ordinary course of business or (ii) matters involving sums less
than Twenty-Five Thousand Dollars ($25,000);

(o) Bankruptcy. Any of the following: (i) the filing of any voluntary petition
in bankruptcy on behalf of the Company; (ii) the consenting to the filing of any
involuntary petition and bankruptcy against the Company; (iii) the filing on
behalf of the Company of any petition seeking, or consenting to, the
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency; (iv) the consenting to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company or a substantial part of their respective properties; (v) the making on
behalf of the Company of any assignment for the benefit of creditors; (vi) the
admission in writing of the Company’s inability to pay its debts generally as
they become due; or (vii) the taking of any action by the Company in furtherance
of any such action; provided, however, that such a decision shall require the
approval of all of the representatives present at a

 

-7-



--------------------------------------------------------------------------------

meeting of the Management Committee at which a quorum is present or Unanimous
Written Consent; and provided further, however, if Buckingham no longer has any
right to appoint any representative to the Management Committee, then for so
long as Bradley B. Chambers or any other Affiliate of Buckingham is the
guarantor of any mortgage loan of the Company for which such guarantor will have
personal liability upon the taking of any action described in clauses
(i)-(vii) immediately above, the decision to take any such action shall also
require the approval of Buckingham.

(p) Insurance. The entry into by the Company of any and all contracts of
insurance for the Company that the Management Committee deems necessary or
proper for the protection of the Company, either for the conservation of their
respective assets or for any purpose convenient or beneficial to the Company;
provided, however, that the Operating Member may select such insurance vendors
and enter into such contracts of insurance as long as the coverage equals or
exceeds the requirements of the holder of the first mortgage line on the
Project;

(q) Tax and Accounting Elections. Any and all tax or accounting elections
permitted or required to be made by the Company;

(r) Actions pertaining to Paladin REIT Status. The undertaking of any action
that is deemed necessary, in the sole discretion of the Tax Matters Partner, to
maintain the status of Paladin REIT as a REIT under the Code; and

(s) Transfers from Operating Account. The drawing of any single check on, or the
making of any single transfer or expenditure of funds from, any Operating
Account in excess of $25,000, or drawing of any multiple number of checks on, or
the making of any multiple number of transfers or expenditures of funds from,
any Operating Account which collectively total more than $25,000 to any one
Person, unless such single check or transfer, or multiple checks or transfers,
are drawn or made, as the case maybe, pursuant to the Operating Budget.

The provisions of this Section 2.02 shall not be construed as exclusive or so as
to bar the Management Committee from delegating responsibility for any of the
Management Committee’s management decisions to any Member, officer, or other
representative or agent of the Company. The Members also acknowledge that
signatory authority for any of the foregoing items may be delegated by the
Management Committee to any Member, officer, or other representative or agent of
the Company. Signatory Authority for any of the foregoing matters approved by
the Management Committee is initially delegated to the Operating Member.

 

-8-



--------------------------------------------------------------------------------

  2.03 Operating Member

(a) Designation of Operating Member. Buckingham is hereby designated as the
“Operating Member” of the Company (the “Operating Member”). Buckingham shall
serve in such capacity unless and until Buckingham is removed by the Management
Committee in accordance with the provisions of Section 2.06. Following any
removal of Buckingham as the Operating Member, the Person (who may be, but need
not be, a Member of the Company) selected by the Management Committee in
accordance with the provisions of Section 2.06 shall serve as the replacement
Operating Member or manager of the Company.

(b) Responsibilities of Operating Member. The Operating Member shall be
responsible for implementing the decisions of the Management Committee and for
regularly reporting to the Management Committee as to the status of the business
and affairs of the Company. The Operating Member also shall be responsible for
(i) procuring any and all financing required for the Project as approved by the
Management Committee, (ii) supervising the management, leasing and operation of
the Project in accordance with a Property Management Agreement approved by the
Management Committee and entered into, by and between the Company, as owner, and
either the Property Manager or such other manager as may be designated by the
Management Committee, as manager, (iii) undertaking such other matters as are
determined by the Management Committee, (iv) coordinating, supervising and
otherwise overseeing any sale of the Project, (v) preparing and, as and when
reasonably requested by the Management Committee, updating any applicable Annual
Business Plan or Operating Budget for the Company and the Project (provided,
that, for the avoidance of any doubt, the foregoing provisions are not intended
to permit the Operating Member to amend, modify or deviate in any material
respect from any of the foregoing documents, plans or budgets without the prior
consent of the Management Committee (except as otherwise expressly provided
therein), (vi) advising the Management Committee on day-to-day matters affecting
the business and affairs of the Company, (vii) diligently conducting the
day-to-day operations of the Company in accordance with the Annual Business Plan
and Operating Budget, (viii) performing the duties assigned to such Member under
this Agreement or by the Management Committee, and (ix) diligently endeavoring
to carry out all decisions and resolutions of the Management Committee.

(c) Authority of Operating Member. The Operating Member shall at all times be
subject to the direction and control of the Management Committee, and shall
conform to the policies and procedures established and approved by the
Management Committee in conformity with this Agreement, and the scope of the
Operating Member’s authority shall be limited solely to the matters set forth
above in this Section 2.03. The Operating Member shall keep the Management
Committee and the Members informed as to all matters of concern to the
Management Committee, the Company and the Members. The Operating Member shall
not be authorized to bind the Company without the prior written approval of the
Management Committee, except for matters delegated to the Operating Member by
the Management Committee or any agreements, contracts or other documents or
instruments affecting or relating to the day-to-day business and affairs of the
Company provided that any such agreement, contract or other document is within
the parameters established in the applicable Annual Business Plan or Operating
Budget.

(d) Expenditures. The Operating Member shall have the authority to incur costs
and expenditures and only the costs and expenditures set forth in an approved
Operating Budget (subject to the ability to apply line item cost savings;
contingency line item amounts; budget variances, etc., if any, contained in such
Operating Budget) without any further approval of the Management Committee (or
the Members).

 

-9-



--------------------------------------------------------------------------------

(e) Indemnification. The Operating Member shall indemnify and hold harmless the
Company and the other Member(s), their Affiliates, subsidiaries, officers,
directors, employees, partners, members, shareholders, agents and
representatives to the full extent permitted by law from and against any and all
losses, claims, costs, damages and expenses (including attorneys’ fees) arising
from any and all claims, actions, suits or proceedings, arising from, or in
connection with, the Project or any act or failure to act of the Operating
Member that results from the Operating Member’s fraud, willful misconduct or
gross negligence.

 

  2.04 Annual Business Plan

On or before October 31 of each Fiscal Year of the Company, commencing on
October 31, 2007, the Operating Member shall submit a new annual business plan
for the ensuing Fiscal Year for the review and approval of the Management
Committee (the initial and each new business plan, as approved, being the
“Annual Business Plan”). Each Annual Business Plan shall include, without
limitation: (i) a narrative description of the proposed objectives and goals for
the Company, which shall include for such Fiscal Year (without limitation), any
proposed sale or refinancing of the Project; (ii) the status of the Project;
(iii) a property management and leasing plan for the Project for such Fiscal
Year; and (iv) such other items as are reasonably requested by any
representative of the Management Committee or as otherwise reasonably necessary
to keep the Management Committee informed as to the business and affairs of the
Company and the Project.

 

  2.05 Operating Budget

Attached hereto as Exhibit C is the annual operating budget for the Company for
the 2007 Fiscal Year. On October 31 of each Fiscal Year of the Company
commencing on October 31, 2007, the Operating Member shall submit a new annual
operating budget for the Company for the ensuing Fiscal Year for the review and
approval of the Management Committee (the initial and each new annual operating
budget, as approved, being the “Operating Budget”). Each Operating Budget shall
set forth on a detailed itemized basis: (i) all receipts projected for the
period of such Operating Budget and all expenses, by category, for the Company
(including, without limitation, all repairs and capital expenditures projected
to be incurred during such period), (ii) the anticipated operating reserves and
working capital projected to be required for such period, (iii) a schedule
setting forth the timing and amount of any Additional Contributions projected to
be required by the Members for such Fiscal Year (or other period); and (iv) a
five (5)-year projection setting forth the estimated revenues, expenses and net
operating income (or loss) expected to be incurred for the next five (5) years
for the Company which shall be updated to compare the actual results to the
projected results set forth in the prior Operating Budget. The Operating Budget
shall also include a detailed description of such other information, contracts,
agreements and other matters reasonably necessary to inform the Management
Committee of all

 

-10-



--------------------------------------------------------------------------------

matters relevant to the ownership, operation, management, maintenance, leasing
and sale of the Project (or any portion thereof) or as may be reasonably
requested by any representative of the Management Committee. The Operating
Member shall have the authority to incur only the costs and expenditures set
forth in an approved Operating Budget (subject to the ability to apply line item
cost savings, contingency line item amounts, budget variances, etc., if any,
contained in such Operating Budget, as and if so permitted by the parameters of
such Operating Budget), without any further approval of the Management Committee
(or the Members). Except as otherwise provided within any Operating Budget, the
Operating Budget may not be materially modified without the prior approval of
the Management Committee.

2.06 Removal of the Operating Member

(a) Upon Removal Event. Upon the occurrence of a Removal Event, then at any time
until the Removal Event has been cured by the Operating Member, the Management
Committee shall have the right to remove Buckingham as the Operating Member of
the Company by delivering written notice (“Removal Notice”) thereof at any time
following the occurrence of a Removal Event in accordance with the provisions of
this Section 2.06. As used herein, the term “Removal Event” means the occurrence
of any of the Buy-Sell Events set forth in Section 7.01 with respect to which
the Operating Member is the Defaulting Member (regardless of whether Paladin, as
the Non-Defaulting Member, exercises any of its rights under Article 7 in
connection therewith). Any removal of Buckingham as the Operating Member shall
be effective upon the Effective Date of the Removal Notice relating to any
Removal Event (or such later time as may be provided in the Removal Notice).

(b) Effect of Removal Upon Removal Event. If Buckingham is removed as the
Operating Member of the Company pursuant to Section 2.06(a), then (i) a Cash
Flow Bonus Forfeiture Event shall exist for purposes of Sections 5.01(d) and
5.02(h), (ii) Buckingham shall retain the remaining portion of its Interest in
the Company (unless Paladin purchases such Interests as a result of the exercise
of the Buy-Sell provisions set forth in Article 7), (iii) neither Buckingham nor
its Affiliates shall be entitled to receive any further fees to which it would
otherwise be entitled pursuant to Section 2.12; and (iv) the Management
Committee may, in its sole and absolute discretion, designate any person or
entity as a replacement Operating Member or as a manager who shall fulfill the
duties and obligations of the Operating Member, that may be (but need not be) a
Member of the Company (including, without limitation, Paladin (or any Affiliate
thereof). From and after any such removal: (1) the replacement Operating Member
(and not Buckingham or its Affiliates) shall be entitled to exercise all the
rights, duties and obligations, and to receive any and all fees of the Operating
Member under this Agreement, (2) Buckingham shall have no further obligations
under Section 2.03, Section 2.04 or Section 2.05, and (3) Buckingham shall no
longer have any right to appoint any representative to the Management Committee
and any previously appointed representatives of Buckingham shall be replaced by
one (1) or more representatives to be appointed by the Management Committee. In
the event there is a dispute as to whether a Removal Event occurred, then
Buckingham shall cease to be the Operating Member and shall no longer have any
right to appoint any

 

-11-



--------------------------------------------------------------------------------

representative to the Management Committee, and, if it shall be later determined
by a court of competent jurisdiction that a Removal Event did not occur, then
Buckingham shall be deemed to have been terminated pursuant to Section 2.06(c).

(c) Other Removal. For any reason, the Management Committee may elect (in its
sole and absolute discretion) at any time after December 1, 2009, without cause
and for any or no reason, to remove Buckingham as the Operating Member and to
designate any Person as a replacement Operating Member or as a manager who shall
fulfill the duties and obligations of the Operating Member, which election may
be made by written notice to Buckingham not less than fifteen (15) days prior to
the effective date of such removal, provided that, the Management Committee
agrees to meet and confer with Buckingham during such fifteen (15) day period,
at the request of Buckingham, in connection with such removal. In such event,
Buckingham (or its Affiliates, as applicable) shall: (i) have no further
obligations under Sections 2.03, 2.04 or 2.05, and (ii) otherwise retain its
Interest in the Company, including its interests in the Net Income and Net
Losses or similar items of, and to receive distributions from, the Company as
provided in Articles 4 and 5 of this Agreement. If Buckingham is removed as
Operating Member pursuant to this Section 2.06(c), then (A) any such replacement
Operating Member shall not receive any additional fees or “carried interest” or
other profits interest in the Company unless such interest is paid from
Paladin’s Interest in the Company and (B) Buckingham may elect, by written
notice to Paladin within thirty (30) days after the effective date of such
removal, to require Paladin to purchase all of Buckingham’s Interest in
accordance with the procedures set forth in the last two sentences of
Section 7.02, and in Section 7.03(a), (b) and (d) and Section 7.05,
Section 7.06, Section 7.07, Section 7.08 and Section 7.10 as if Buckingham were
a Defaulting Member as a result of one of the Buy-Sell Events referenced in
Section 7.01(e)-(g) and Buckingham were the Selling Member and Paladin the
Purchasing Member under such provisions of this Agreement. If Buckingham fails
to make such election by written notice to Paladin at or before the end of such
thirty (30) day period, then Buckingham shall be deemed to have waived its
rights under clause (B) immediately above.

(d) Contracts. If Buckingham is removed as the Operating Member (whether
pursuant to either Section 2.06(a) or Section 2.06(c)), then Paladin (acting
alone and outside of the Management Committee), on behalf of the Company, shall
also have the right to terminate Buckingham’s right to provide the services
provided for in Section 2.12 and to terminate any other agreement between the
Company and Buckingham or any Affiliate of Buckingham (including, without
limitation, the Property Management Agreement described in Section 2.12),
without penalty. If Buckingham is removed as the Operating Member pursuant to
Section 2.06(c) and Paladin elects to terminate Buckingham’s right to provide
the services provided for in Section 2.12 or to terminate any contract between
the Company and Buckingham or an Affiliate of Buckingham, then the Company shall
be obligated to engage a third party other than an Affiliate of Paladin to
undertake the services previously provided by Buckingham or the Affiliate of
Buckingham and which were terminated. If Buckingham is removed as the Operating
Member pursuant to Section 2.06(a) as a result of the occurrence of a Removal
Event, then the Company may engage either an Affiliate of Paladin or a third
party to complete the services that were being provided under the terminated
contract or other arrangement.

 

-12-



--------------------------------------------------------------------------------

  2.07 Liability and Indemnity

(a) Indemnification. Except as otherwise expressly provided in this Agreement,
no Member, officer of the Company, representative on the Management Committee or
other authorized representative of the Company (each, an “Indemnified Party”)
shall be liable or accountable in damages or otherwise to the Company or to the
other Members for any error of judgment or any mistake of fact or law or for
anything that such Indemnified Party may do or refrain from doing hereafter,
except in the case of fraud, willful misconduct or gross negligence in
performing or failing to perform such Indemnified Party’s duties for the
Company. To the maximum extent permitted by law, the Company hereby indemnifies,
defends, protects and agrees to hold each Indemnified Party wholly harmless from
and against any and all loss, expense or damage suffered by such Indemnified
Party by reason of anything which such Indemnified Party may do or refrain from
doing hereafter for and on behalf of the Company and in furtherance of its
interest; provided, however, (i) no Indemnified Party shall be indemnified,
defended, protected or held harmless from any loss, cost, expense or damage
which such Indemnified Party may suffer as a result of such Indemnified Party’s
fraud, willful misconduct or gross negligence in performing or in failing to
perform such Indemnified Party’s duties for the Company, and (ii) any such
indemnity shall be recoverable only from the assets of the Company. The
provisions of this Agreement, to the extent that they restrict the duties and
liabilities of a Member (or representative thereof) otherwise existing at law or
in equity, are agreed by the Members to replace such duties and liabilities of
such Member (or such representative).

(b) No Third Party Beneficiaries. The provisions of this Section 2.07 are for
the benefit of the Indemnified Parties and shall not be deemed to create any
rights for the benefit of any other Person.

(c) Survival. The provisions of this Section 2.07 shall survive the termination
of this Agreement.

 

  2.08 Limited Liability

Except as otherwise required hereunder or pursuant to any non-waivable provision
of the Indiana Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and the Members shall not be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member of the Company.

 

  2.09 Other Activities

Buckingham, as the Operating Member, agrees to use commercially reasonable
efforts to carry out the business and affairs of the Company in accordance with
the terms and conditions of this Agreement and shall devote all such time to the
Company as is necessary for the efficient operation of the business and affairs
of the Company. Except as otherwise provided in Section 2.11 of this Agreement
or any Operating Budget, or as otherwise approved by the Management Committee,
the Operating Member

 

-13-



--------------------------------------------------------------------------------

shall not be paid any compensation by the Company for providing such services to
the Company. No Member shall have any obligations (fiduciary or otherwise) with
respect to the Company or to the other Member insofar as making other investment
opportunities available to the Company or to the other Members. Each Member may
engage in whatever activity such Member may choose without having or incurring
any obligation to offer any interest in such activity to the Company or to the
other Members.

 

  2.10 Brokers Indemnity

Each Member represents and warrants that it has not dealt with any broker or
agent in connection with this Agreement or the relationship contemplated hereby,
and each Member hereby agrees to indemnify, defend, protect and hold the other
Member and the Company wholly harmless from and against any and all liability,
loss, cost, damage and expense (including without limitation, attorneys’ fees
and costs) which the other Member or the Company may suffer or incur by reason
of any claim by any broker or agent for any compensation with respect to such
indemnifying Member’s dealings in connection with this Agreement or the
transactions described herein.

 

  2.11 Reimbursement; Compensation

(a) Compensation. Except as otherwise expressly provided in this Agreement or as
provided in any applicable Operating Budget, no Member or any constituent
partner, member, shareholder, officer, director, employee, agent, representative
or Affiliate thereof shall receive any remuneration for services rendered to or
in connection with the Company or be reimbursed for general administrative and
overhead expenses.

(b) Reimbursement of Expenses. Notwithstanding the foregoing, each Member shall
be reimbursed from the initial contributions made by the Members pursuant to
Section 3.01 for any and all costs (including legal fees) reasonably and
actually incurred by such Member in connection with the transactions
contemplated herein (including the formation of the Company, and the negotiation
and documentation of this Agreement) up to and including (but only up to and
including) the closing date of the transactions contemplated herein.

 

  2.12 Property Management

Buckingham Management, L.L.C., an Indiana limited liability company, which is an
Affiliate of Buckingham, initially shall be the Property Manager of the Project
and shall manage and operate the Project in accordance with a Property
Management Agreement between the Company and such Property Manager in the form
approved by the Management Committee (the “Property Management Agreement”). The
Property Management Agreement shall provide for (i) an initial one year term
with automatic one year renewals, (ii) termination by either the Company or the
Property Manager for cause or upon a sale of the Project, and (iii) a management
fee payable monthly, in arrears, to the Property Manager with respect to the
Project equal to four

 

-14-



--------------------------------------------------------------------------------

percent (4%) of the monthly gross revenues from the Project; provided, however,
that if during any month for which such management fee is due and payable, there
is insufficient Cash Flow to fund payment to Paladin of its Unpaid Preferred
Return accrued and owing through the end of such month, then such portion of the
management fees payable to the Property Manager for such month up to, but not
exceeding, three quarters of one percent (0.75%) of the monthly gross revenues
of the Project for such month shall be deferred by the Property Manager and paid
to Paladin to the extent (but only to the extent) of its Unpaid Preferred Return
(collectively, the “Deferred Management Fees”) and shall be paid to the Property
Manager only from available Cash Flow pursuant to Section 5.01(b) and
Section 5.02(a). All amounts paid to the Property Manager as management fees
(including Deferred Management Fees) shall be treated as amounts paid to a
person other than a Member as described in Section 707(a) of the Code.

ARTICLE 3

MEMBERS’ CAPITAL CONTRIBUTIONS

 

  3.01 Initial Contributions of the Members

(a) Initial Capital Contributions. Buckingham has previously contributed to the
Company cash and property that the parties agree have the aggregate amount of
the agreed upon net fair market value as shown on Exhibit A hereto and shall be
deemed Buckingham’s Initial Capital Contribution for purposes of this Agreement.
Simultaneously with the execution of this Agreement, Paladin shall be deemed to
have contributed as its Initial Capital Contribution cash in the amount shown on
Exhibit A hereto. The Initial Capital Contributions and current Capital Account
balances of the Members are identified on Exhibit A hereto.

(b) Credit to Capital Accounts. Any and all Capital Contributions made by each
Member pursuant to this Section 3.01 and Section 3.02 and Section 3.03 shall be
credited to the Capital Account and Unrecovered Contribution Account of each
such Member as of the date any such Capital Contribution is made.

 

  3.02 Additional Contributions

(a) Need for Contributions. Except as otherwise required by law or pursuant to
this Section 3.02 or Section 3.03, no Member shall be required or permitted to
make any additional capital contributions to the Company.

(b) Required Additional Contributions. From time to time, the Management
Committee may require the Members to make Additional Contributions to the
capital of the Company pursuant to this Section 3.02(b) in connection with the
Project to fund Project Shortfalls by delivering written notice (“Contribution
Notice”) of such Additional Contribution to the Members, which Contribution
Notice shall include a contribution date (“Contribution Date”) (which date shall
not be less than fifteen (15) Business Days following the Effective Date of such
notice), upon which each Member shall be obligated to contribute to the capital
of the Company its pro rata share of such Additional Contribution (measured by
such Member’s Contribution Percentage).

 

-15-



--------------------------------------------------------------------------------

  3.03 Remedy For Failure to Contribute Capital

(a) Failure to Contribute. If any Member (the “Non-Contributing Member”) fails
timely to make all or any portion of any Additional Contribution such Member is
required to contribute pursuant to Section 3.02 (the “Delinquent Contribution”)
and such failure continues for five (5) days following the Effective Date of
notice thereof from the other Member, such other Member (the “Contributing
Member”), in addition to any and all other remedies available to the
Contributing Member under this Agreement or otherwise at law or in equity
(including, without limitation, instituting a legal proceeding to collect the
Delinquent Contribution), shall have the right, but not the obligation, to
proceed in accordance with the terms and conditions set forth below in this
Section 3.03 and, in addition, if Buckingham is the Non-Contributing Member, a
Cash Flow Bonus Forfeiture Event shall exist for purposes of Sections 5.01(d)
and 5.02(h).

(b) Default Loan. The Contributing Member may advance to the Company, in cash,
within thirty (30) days following the Contribution Date, an amount equal to the
Delinquent Contribution, and such advance by the Contributing Member shall be
treated as a non-recourse loan by the Contributing Member to the
Non-Contributing Member (a “Member Loan”), bearing interest at a rate equal to
eight and one quarter percentage points (8.25%). Each Member Loan shall be due
and payable upon the earlier of six (6) months from the date such Member Loan is
advanced or the dissolution of the Company. If Paladin is the Contributing
Member, then both Members shall take all actions and execute all documents
(including a written promissory note evidencing the obligation of the
Non-Contributing Member) necessary to ensure that the obligation meets the
“straight debt safe harbor” described in Section 856(m) of the Code.

As of the Effective Date of any advance of a Member Loan, the Non-Contributing
Member shall be deemed to have contributed an amount equal to the principal
amount of such Member Loan to the capital of the Company, and the Capital
Account and Unrecovered Contribution Account of the Non-Contributing Member
shall be credited with a like amount. Notwithstanding the provisions of Articles
5 and 8, until any and all Member Loans are repaid in full, the Non-Contributing
Member shall draw no further distributions from the Company, and all cash or
property otherwise distributable with respect to the Non-Contributing Member’s
Interest (or fees payable to the Non-Contributing Member or any of its
Affiliates including, without limitation, any fees payable under Section 2.12)
shall be distributed to the Contributing Member in repayment of the outstanding
balance of the Member Loan, with such funds being applied first to reduce any
and all interest accrued on such Member Loan and then to reduce the principal
amount thereof. Any amounts so applied shall be treated, for all purposes under
this Agreement, as having actually been distributed to the Non-Contributing
Member and applied by the Non-Contributing Member to repay the outstanding
Member Loan.

 

-16-



--------------------------------------------------------------------------------

If, upon the maturity of a Member Loan (taking into account any agreed upon
extensions thereof), any principal thereof or accrued interest thereon remains
outstanding, the Contributing Member shall elect one of the following options:
(i) to renew such Member Loan (or portion thereof) pursuant to the terms and
provisions of this Section 3.03(b) for an additional term of six (6) months;
(ii) to contribute all or any portion of such outstanding principal of and
accrued, unpaid interest on such Member Loan (or portion thereof) to the capital
of the Company and dilute the Percentage Interest of the Non-Contributing Member
in accordance with the provisions of Section 3.03(c); or (iii) elect to exercise
the buy-sell provisions contained in Article 7 in accordance with the provisions
of Section 3.03(d), in which event the Member Loan shall remain in effect until
the closing of the buy-sell transaction contemplated under Article 7. The
Contributing Member may elect any of the options set forth in the immediately
preceding sentence by giving written notice of such election to the
Non-Contributing Member within thirty (30) days prior to such maturity date of
the Member Loan. Failure of the Contributing Member to timely give such written
notice to the Non-Contributing Member shall be deemed to constitute an election
to renew such Member Loan for an additional term of six (6) months on the terms
set forth herein.

(c) Dilution. The Contributing Member may contribute to the capital of the
Company, in cash, within thirty (30) days following the Contribution Date, an
amount equal to the Delinquent Contribution, and the Capital Account and
Unrecovered Contribution Account of the Contributing Member shall be credited
with the amount so contributed. In the alternative, if the Contributing Member
elected to make a Member Loan, then upon the maturity of a Member Loan that is
not fully repaid on or before the maturity date thereof, the Contributing Member
also may contribute to the capital of the Company, in accordance with the
provisions of Section 3.03(b) above, all or any portion of the outstanding
principal of and accrued, unpaid interest on such Member Loan (or portion
thereof) and (i) the amount of such outstanding principal and interest so
contributed shall be deemed repaid and satisfied, (ii) the amount of such
outstanding principal and interest shall be deemed to have been distributed to
the Non-Contributing Member, and debited from the Capital Account and
Unrecovered Contribution Account of the Non-Contributing Member, and (iii) the
Capital Account and Unrecovered Contribution Account of the Contributing Member
shall be increased by the amount of such outstanding principal and interest so
contributed.

Upon the contribution of any Delinquent Contribution (or the contribution of the
principal and interest of any Member Loan by the Contributing Member pursuant to
this Section 3.03(c)), the Percentage Interest and the Contribution Percentage
of the Non-Contributing Member shall be decreased by the Dilution Percentage.
The “Dilution Percentage” shall equal the amount expressed in percentage points
(rounded to the nearest one-hundredth of a percentage point) calculated based
upon the following formula:

 

  

Delinquent Contribution (or the outstanding balance of any Member Loan
(including interest) contributed by the Contributing Member)

 

Dilution Percentage = 200% x           

 

Aggregate amount of the balances standing in all of the Members’ respective
Unrecovered Contribution Accounts (including the Additional Contribution
contributed by the Contributing Member(s) and the Delinquent Contribution or the
outstanding balance of any Member Loan (including interest) contributed by the
Contributing Member)

 

-17-



--------------------------------------------------------------------------------

The Percentage Interest and the Contribution Percentage, of the Contributing
Member shall be increased by the amount of the reduction in the Percentage
Interest of the Non-Contributing Member.

The application of the provisions of this Section 3.03(c) is illustrated by the
following example: Assume that (i) the Unrecovered Contribution Amount of the
Members was equal to $8,000,000, (ii) an Additional Contribution of $500,000 was
required to be contributed by the Members to the capital of the Company,
(iii) the Non-Contributing Member whose Percentage Interest is 35% failed to
contribute its share of such contribution of $175,000 (i.e., 35% x $500,000),
and (iv) pursuant to this Section 3.03(c), the Contributing Member whose
Percentage Interest is 65% made the Delinquent Contribution of $175,000 to the
capital of the Company on behalf of such Non-Contributing Member pursuant to
this Section 3.03(c).

The Dilution Percentage applicable to the Non-Contributing Member would be equal
to 4.12 percentage points as calculated in accordance with the following
formula:

 

   $   175,000                   4.12% = 200% x           

$8,500,000

                 

The Percentage Interest and the Contribution Percentage of the Non-Contributing
Member therefore would be reduced by 4.12 percentage points from 35% to 30.88%,
and the Percentage Interest and the Contribution Percentage of the Contributing
Member would be increased by a like amount of percentage points from 65% to
69.12%.

(d) Implementation of Buy-Sell. In addition to the options set forth in
Sections 3.03(b) and 3.03(c) above, the Contributing Member may elect to
implement the buy-sell provisions contained in Article 7 for a Default Buy-Sell
Event by delivery of written notice of such election to the Non-Contributing
Member in accordance with the provisions thereof (and in which case the
Non-Contributing Member shall be deemed to be the Defaulting Member and the
Contributing Member shall be deemed to be the Non-Defaulting Member for purposes
of Article 7); provided, however, that if the Contributing Member so elects to
implement the buy-sell provisions contained in Article 7 and the Contributing
Member also exercises its rights under Section 3.03(c), then in computing the
Dilution Percentage in Section 3.03(c) in connection with the contribution of
the Delinquent Contribution or any portion of the outstanding principal of
and/or accrued, unpaid interest on any Member Loan that is the subject of the
Default Buy-Sell Event, the 200% number used in the dilution formula in
Section 3.03(c) above shall be 100%.

 

-18-



--------------------------------------------------------------------------------

(e) Application of Provisions. Any and all adjustments to the Non-Contributing
Member’s Percentage Interest shall be rounded to the nearest .01% and (except as
provided otherwise in the first paragraph of Section 3.03(b)) the Contributing
Member shall not succeed to all or any portion of the Capital Account or
Unrecovered Contribution Account of the Non-Contributing Member as the result of
any such adjustment. In addition, notwithstanding any provision contained in
this Article 3, the Non-Contributing Member’s Percentage Interests shall in no
event be reduced below .01% by operation of Section 3.03(d). As a result of any
contribution to the capital of the Company pursuant to this Section 3.03, the
Contributing Member shall have the right, but not the obligation, to cause the
Capital Accounts of the Members to be booked-up or booked-down in accordance
with the provisions of Treasury Regulation Section l.704-l(b)(2)(iv)(f) to
reflect the fair market value of the Company’s assets (as reasonably determined
by the Contributing Member) at the time of such contribution.

 

  3.04 Debt Financing

The Members acknowledge that the Management Committee may cause the Company to
obtain debt financing from one or more third-party lenders in order to fund all
or any portion of any actual or projected financial requirements of the Company
or in connection with other costs that may be incurred by the Company. Any such
financing shall be obtained on the best available market rates and terms, all as
determined in the sole and absolute discretion of the Management Committee. In
connection with obtaining any financing, it is expected that Buckingham and its
Affiliates shall provide such repayment and “carve-out” guarantees that are
customarily requested, and on such terms and conditions as are customarily
requested, by lenders with respect to similar projects of similar size, type and
location. Paladin shall not be required to personally guarantee any financing
obtained by the Company.

 

  3.05 Loans from Members

The Management Committee may elect, in its discretion, to cause the Members to
fund Project Shortfalls and other financial requirements of the Company as loans
to the Company in lieu of making Additional Contributions to the Company, on
such terms and conditions as it shall determine from time to time.

 

  3.06 Capital Contributions in General

Except as otherwise expressly provided in this Agreement, (i) no part of the
contributions of any Member to the capital of the Company may be withdrawn by
such Member, (ii) no Member shall be entitled to receive interest on such
Member’s contributions to the capital of the Company, (iii) no Member shall have
the right to demand or receive property other than cash in return for such
Member’s contributions to the Company, and (iv) no Member shall be required or
be entitled to contribute additional capital to the Company other than as
permitted or required by this Article 3.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 4

ALLOCATION OF PROFITS AND LOSSES

 

  4.01 Allocation of Net Profits and Net Losses

After application of Sections 4.02 and 4.03, Net Profits and Net Losses for each
Fiscal Year shall be allocated among the Members so as to reduce,
proportionately, in the case of any Net Profits, the difference between their
respective Target Capital Accounts and Partially Adjusted Capital Accounts for
such Fiscal Year and, in the case of Net Losses, the difference between their
respective Partially Adjusted Capital Accounts and Target Capital Accounts for
such Fiscal Year. No portion of Net Profits or Net Losses for any Fiscal Year
shall be allocated to a Member, in the case of Net Profits, whose Partially
Adjusted Capital Account is greater than its Target Capital Accounts or, in the
case of Net Losses, whose Target Capital Account is greater than or equal to its
Partially Adjusted Capital Account for such Fiscal Year.

 

  4.02 Regulatory Allocations

Prior to making any allocations pursuant to Section 4.01 hereof, the following
special allocations shall be made each Fiscal Year, to the extent required, in
the following order:

(a) Minimum Gain Chargebacks. Items of Company income and gain shall be
allocated for any Fiscal Year to the extent, and in an amount sufficient to
satisfy the “minimum gain chargeback” requirements of Treasury Regulation
Sections 1.704-2(f) and (i)(4).

(b) Qualified Income Offset. Items of Company income and gain shall be allocated
any Fiscal Year to the extent, and in an amount sufficient to satisfy the
“qualified income offset” requirements of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(3).

(c) Member Nonrecourse Deductions. Member Nonrecourse Deductions shall be
allocated to the Member who bears the economic risk of loss associated with such
deductions, in accordance with Treasury Regulations Section 1.704-2(i).

(d) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated among the Members in accordance with their Contribution Percentages.

(e) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m) to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with the requirements of Treasury Regulation
Section 1.704-1(b)(2)(iv)(m).

 

-20-



--------------------------------------------------------------------------------

  4.03 Other Special Allocations

(a) If the Company has Net Profits for any Fiscal Year (determined prior to
giving effect to this Section 4.03) and the balance of any Member’s Partially
Adjusted Capital Account is greater than the balance of its Target Capital
Account, then the Member with such excess balance shall be specially allocated
items of Company deduction or loss (to the extent available) equal to the
difference between its Partially Adjusted Capital Account and its Target Capital
Account;

(b) If the Company has Net Losses for any Fiscal Year (determined prior to
giving effect to this Section 4.03) and the balance of any Member’s Partially
Adjusted Capital Account is less than the balance of its Target Capital Account,
then the Member with such deficit balance shall be specially allocated items of
Company income or gain for such Fiscal Year (to the extent available) equal to
the difference between its Partially Adjusted Capital Account and its Target
Capital Account; and

(c) If the Company has neither Net Profits nor Net Losses for any Fiscal Year
(determined prior to giving effect to this Section 4.03) and, notwithstanding
the application of Section 4.01, the balance of any Member’s Partially Adjusted
Capital Account differs from the balance of its Target Capital Account, then the
Member with an excess or deficit balance, as the case may be, shall be specially
allocated items of Company deduction or loss or income or gain, as the case may
be, for such Fiscal Year (to the extent available) to eliminate the difference
between its Partially Adjusted Capital Account and its Target Capital Account;
provided, however, that no Member shall be allocated any Net Losses or items in
the nature of deduction or loss pursuant to Section 4.01 or this Section 4.03 to
the extent that such allocation would cause or increase an Adjusted Capital
Account Deficit with respect to such Member. Allocations of Net Losses that
would be made to a Member but for the proviso in the first sentence of this
Section 4.03(c) shall be made to the other Member to the extent not inconsistent
with such proviso. To the extent allocations of Net Losses cannot be made to
either Member because of such proviso, such allocations shall be made to the
Members in accordance with their respective Percentage Interests,
notwithstanding such proviso.

 

  4.04 Other Allocation Rules

(a) Tax/Book Differences. In the event that any Company property has a book
value which differs from the adjusted tax basis of such property, then
allocations with respect to such property for income tax purposes shall be made
in a manner which takes into consideration differences between such book value
and such adjusted tax basis in accordance with Section 704(c) of the Code, the
Treasury Regulations promulgated thereunder and Treasury Regulation
Section 1.704-1(b)(2)(iv)(f)(4). Such allocations for income tax purposes shall
be made using the traditional method or such other method as may be agreed to by
the Members. Such tax allocations shall neither affect, nor in any way be taken
into account in computing, any Member’s Capital Account or share of Net Profits,
Net Losses, other items, or distributions pursuant to any provision of this
Agreement.

 

-21-



--------------------------------------------------------------------------------

(b) Variations in Interests During any Fiscal Year. For purposes of determining
the Net Profits, Net Losses, or any other items allocable to any period, Net
Profits, Net Losses, and any such other items shall be determined on a daily,
monthly, interim closing of the books or other basis, as determined by the
Management Committee using any permissible method under Section 706 of the Code
and the regulations promulgated thereunder.

(c) Allocations of Items. Any allocation to a Member of Net Profit or Net Loss
shall be treated as an allocation to such Member of the same share of each item
of income, gain, loss or deduction that is taken into account in computing Net
Profit or Net Loss. Unless otherwise specified herein to the contrary, any
allocation to a Member of items of Company income, gain, loss, deduction or
credit (or item thereof) shall be treated as an allocation of a pro rata portion
of each item of Company income, gain, loss, deduction or credit (or item
thereof).

ARTICLE 5

DISTRIBUTIONS

 

  5.01 Distribution of Ordinary Cash Flow

Subject to the provisions of Sections 5.03, 7.04 and 8.02, Ordinary Cash Flow
realized by the Company shall be distributed to the Members as soon as
practicable following the Company’s receipt thereof in the following order of
priority:

(a) First, to Paladin until Paladin’s Unpaid Preferred Return has been reduced
to zero;

(b) Second, unless a Cash Flow Bonus Forfeiture Event Exists, to the Property
Manager until the Deferred Management Fee Account has been reduced to zero.

(c) Third, to Buckingham until Buckingham’s Unpaid Preferred Return has been
reduced to zero; and

(d) Thereafter, fifty percent (50%) to Paladin and fifty percent (50%) to
Buckingham, or if a Cash Flow Bonus Forfeiture Event exists, to the Members pro
rata in accordance with their respective Percentage Interests.

 

-22-



--------------------------------------------------------------------------------

  5.02 Distribution of Extraordinary Cash Flow

Subject to the provisions of Sections 5.03, 7.04 and 8.02, Extraordinary Cash
Flow realized by the Company shall be distributed to the Members as soon as
practicable following the Company’s receipt thereof in the following order of
priority:

(a) First, unless a Cash Flow Bonus Forfeiture Event Exists, to the Property
Manager until the Deferred Management Fee Account has been reduced to zero;

(b) Second, to Paladin until Paladin’s Unpaid Preferred Return is reduced to
zero;

(c) Third, to Paladin until Paladin’s Unrecovered Contribution Account is
reduced to zero;

(d) Fourth, to Buckingham until Buckingham’s Unpaid Preferred Return is reduced
to zero;

(e) Fifth, to Buckingham until Buckingham’s Unrecovered Contribution Account is
reduced to zero;

(f) Sixth, to Paladin until Paladin has received distributions under
Section 5.01 and this Section 5.02 in an amount equal to Paladin’s Threshold
Return;

(g) Seventh, to Buckingham until Buckingham has received distributions under
Section 5.01, this Section 5.02 and Section 6.05 in an amount equal to
Buckingham’s Threshold Return; and

(h) Thereafter, fifty percent (50%) to Paladin and fifty percent (50%) to
Buckingham, or if a Cash Flow Bonus Forfeiture Event exists, to the Members pro
rata in accordance with their respective Percentage Interests.

 

  5.03 Limitations on Distributions

Notwithstanding any other provision contained in this Agreement, the Company
shall not make a distribution of Cash Flow (or other proceeds) to any Member if
such distribution would violate any applicable provision of the Indiana Act or
other applicable law.

 

  5.04 In-Kind Distribution

Assets of the Company (other than cash) shall not be distributed in kind to the
Members without the prior written approval of the Members.

 

-23-



--------------------------------------------------------------------------------

  5.05 Right to Withhold

The Management Committee, on behalf of the Company, shall withhold from any
distribution such amounts as are required to be withheld by the laws of any
taxing jurisdiction (as determined in the sole and absolute discretion of the
Management Committee). In addition, the Management Committee, on behalf of the
Company shall withhold from any distribution to any Member any amounts for which
such Member (or any Affiliate thereof) may be liable or responsible to the
Company, and shall apply such withheld amount to such liability or
responsibility. All amounts so withheld shall be treated as amounts distributed
to the respective Member(s) on whose account the withholding was imposed.

ARTICLE 6

RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS

 

  6.01 Limitations on Transfer

Except as permitted pursuant to Section 6.02 below, no Member or assignee of a
Member shall be entitled to sell, exchange, assign, transfer, convey or
otherwise dispose of, pledge, hypothecate, encumber or otherwise grant a
security interest in, directly or indirectly, for value or no value, whether
voluntary or involuntary (including by operation of law or other legal or
equitable proceedings) (collectively, “Transfer”), all or any part of such
Member’s or assignee’s Interest, including, without limitation, Transfers of any
economic interest, without the prior written consent of the other Members, which
consent may be granted or withheld in each such other Member’s sole discretion.
Any attempted Transfer, or withdrawal by a Member in violation of the
restrictions set forth in this Article 6 shall, unless this provision is waived
by the other Members (each acting in its sole and absolute discretion), be null
and void ab initio and of no force or effect and, in addition to the other
rights and remedies at law and in equity, any of the other Members shall be
entitled to injunctive relief enjoining the prohibited action. The Members
expressly agree that damages at law would be an inadequate remedy for a breach
or threatened breach of the Transfer restrictions set forth in this Agreement.

 

  6.02 Permitted Transfers

Notwithstanding the foregoing, any Member may Transfer all or any portion of
such Member’s Interest to any of the following (collectively, “Permitted
Transferees”) without complying with the provisions of Section 6.01:

(a) In the case of Transfers by Paladin, (i) any Transfer of any direct or
indirect Interest in Paladin to any Affiliate of Paladin and (ii) any Transfer
of a direct or indirect interest in Paladin Realty Income Properties, L.P. or
the Paladin REIT to any Person; and

(b) In the case of Transfers by Buckingham, any Transfer of an interest in
Buckingham to any Immediate Family Member of Bradley B. Chambers or a trust(s)
therefor provided that Bradley B. Chambers continues to manage or control
Buckingham.

 

-24-



--------------------------------------------------------------------------------

Upon receipt by the Management Committee of notice of such Transfer (along with
a copy of the instrument(s) of transfer), any such Permitted Transferees shall
receive and hold such Interest or portion thereof, subject to the terms of this
Agreement (including Article 6) and to the obligations hereunder of the
transferor, and there shall be no further Transfer of such Interest (or economic
interest) or portion thereof except to a Person to whom such Permitted
Transferee could have transferred such Interest (or economic interest) or
portion thereof in accordance with this Section 6.02 had such Permitted
Transferee originally been a Member or otherwise in accordance with the terms of
this Agreement. Notwithstanding any other provision contained herein, any
Transfer described in this Section 6.02 shall be null and void ab initio and of
no force or effect if such Transfer would otherwise violate the provisions of
Section 6.04.

 

  6.03 Admission of Substitute Members

If any Member Transfers such Member’s Interest to a transferee in accordance
with Sections 6.01 or 6.02, then such transferee shall only be entitled to be
admitted into the Company as a substitute Member if (i) the books and records of
the Company are amended to reflect such admission; (ii) the Management Committee
approves the admission of such transferee and the form and content of the
instrument of transfer; (iii) the transferor and transferee named therein
execute and acknowledge such other instruments as the Management Committee may
deem reasonably necessary to effectuate such admission; (iv) the transferee in
writing accepts and adopts all of the terms and conditions of this Agreement, as
the same may have been amended; and (v) the transferor pays, as the Management
Committee may reasonably determine, all reasonable expenses incurred in
connection with such admission, including, without limitation, legal fees and
costs. To the fullest extent permitted by law, any transferee of an Interest who
does not become a substituted Member shall have no right to require any
information or account of the Company’s transactions, to inspect the Company
books, or to vote on any of the matters as to which a Member would be entitled
to vote under this Agreement. Any such transferee shall only be entitled to
share, as an assignee, in such Net Profits and Net Losses, to receive such
distributions, and to receive such allocations of income, gain, loss, deduction
or credit or similar items to which the transferor was entitled, to the extent
assigned. A Member that Transfers its Interest shall not cease to be a member of
the Company until the admission of the transferee as a substituted member of the
Company and, except as provided in the preceding sentence, shall continue to be
entitled to exercise, and shall continue to be subject to, all of the rights,
duties and obligations of such Member under this Agreement.

 

  6.04 Additional Restrictions on Transfer

Notwithstanding any other provision contained herein, unless the Management
Committee waives any applicable restriction set forth in this Section 6.04, any
Transfer described in this Article 6 shall be null and void ab initio and of no
force or effect if: (i) such Transfer requires the registration of such Interest
pursuant to, or otherwise directly or indirectly violates, any applicable
federal or state securities laws; (ii) such transfer causes or will cause the
Company to become a “Publicly Traded Partnership” as such term is defined in
Section 7704(b) of the Code; (iii) such Transfer results in a violation of
applicable laws; (iv) such

 

-25-



--------------------------------------------------------------------------------

Transfer would, in the opinion of the Company’s counsel, cause the Company to
cease to be classified as a partnership for state and federal income tax
purposes; (v) such Transfer is made to any Person lacking the legal power or
capacity to own any Interest; or (vi) such Transfer causes an acceleration of
any loan or debt instrument to which the Company is a party.

 

  6.05 Buckingham Put Right

(a) Grant of Put Right. Paladin grants to Buckingham the right to require
Paladin to purchase all or any portion of the Buckingham Put Interest (the “Put
Right”) upon and subject to the following terms and conditions:

(1) The Put Right may be exercised at any time and from time to time after the
first anniversary of the date of this Agreement by written notice from
Buckingham to Paladin specifying the portion of the Buckingham Put Interest (but
which shall include no fractional percentage interests) that Buckingham requires
Paladin to purchase (the “Designated Put Interest”), provided that at the time
of the exercise of the Put Right the following conditions shall have been
satisfied: (i) no Cash Flow Bonus Forfeiture Event shall then exist; (ii) there
shall then exist no Unpaid Preferred Return to Paladin, or Buckingham shall
agree that any Unpaid Preferred Return may be offset against the purchase price;
and (iii) during the twelve (12) calendar months preceding the month in which
the Put Right is exercised, there shall have been, as verified by Paladin,
Ordinary Cash Flow sufficient to have made distributions pursuant to
Section 5.01(a) and Section 5.01(c) of all Paladin’s Preferred Return and all of
Buckingham’s Preferred Return that has accrued with respect to the Designated
Put Interest during such twelve (12) month period.

(2) The purchase price for the Designated Put Interest shall be Sixty-Two
Thousand Five Hundred and No/100 Dollars ($62,500.00) multiplied by each one
percent (1%) Percentage Interest (but which shall not include any fractional
percentage interests) in the Company included in the Designated Put Interest.

(b) Closing. Each closing of the purchase of any Designated Put Interest shall
occur on a date designated by Paladin on or before the date that is forty-five
(45) days after the Effective Date of Buckingham’s exercise of the Put Right
with respect to the applicable Designated Put Interest. At the closing of each
such Designated Put Interest, Buckingham shall execute such instruments of
conveyance and make such representations and warranties as Paladin shall
reasonably request to deliver good title to the Designated Put Interest, free
and clear of all liens, pledges, encumbrances, security interests or
restrictions of any kind whatsoever (other than restrictions on transfer arising
under federal and state securities laws). Additionally, the parties agree to
execute and deliver to each other any and all additional documents necessary or
appropriate to consummate the closing of the purchase of the Designated Put
Interest pursuant to the terms and conditions of this Section 6.05. Each party
shall bear its own expenses in connection with the closing of any Designated Put
Interest contemplated in this Section 6.05. Upon the closing of any Designated
Put Interest under this Section 6.05, (i) the Percentage Interest and the
Contribution Percentage of Buckingham

 

-26-



--------------------------------------------------------------------------------

shall be reduced, and the Percentage Interest and the Contribution Percentage of
Paladin shall be increased, by the Percentage Interest in the Company included
in the Designated Put Interest so purchased by Paladin and (ii) the amount of
the purchase price paid for the Designated Put Interest shall be deemed to have
been distributed to Buckingham and debited from the Capital Account and
Unrecovered Contribution Account of Buckingham, and (iii) the amount of the
purchase price paid for the Designated Put Interest shall be deemed to have been
contributed by Paladin to the capital of the Company and credited to the Capital
Account and Unrecovered Contribution Account of Paladin. If Paladin fails to
close the purchase of any Designated Put Interest pursuant to the provisions of
this Section 6.05 on or before the closing date provided for above for any
reason other than the default of Buckingham, then, in addition to any other
remedy available in law or equity, Buckingham shall be entitled to implement the
provisions of Section 3.03(c) and the amount of the purchase price that was
payable for such Designated Put Interest shall be deemed to be a “Delinquent
Contribution” due from Paladin under Section 3.03(c) for such purposes.

(c) Default Under Phase II Option. Notwithstanding anything in this Agreement to
the contrary, in the event that Glenwood Housing Partners II, LLC, an Indiana
limited liability company and an Affiliate of Buckingham, shall default or fail
to perform its obligations under that certain Phase II Option Agreement of even
date herewith between Glenwood Housing Partners II, LLC and Paladin, then the
Put Right and the provisions of this Section 6.05 shall terminate and become
null and void and of no further force and effect.

 

  6.06 Buckingham Pre-Emptive Put Right

(a) Institution of Procedures. Within ten (10) Business Days following the date
of any Paladin Sale Notice, Paladin shall deliver to Buckingham an offer to sell
all of Paladin’s Interest in the Company (the “Paladin Sale Offer”). The offer
to sell Paladin’s Interest set forth in the Paladin Sale Offer shall specify the
purchase price (which shall be based on the purchase price that a Majority of
Representatives proposes to sell the assets of the Company pursuant to the
action approved by them pursuant to Section 2.02(b) (the “Paladin Valuation”))
and a determination of the amount of cash which would be distributable to each
Member pursuant to Section 5.02 if (i) the Company (including all of its assets)
were sold for the Paladin Valuation as of the Effective Date of the Paladin Sale
Notice; (ii) the remaining liabilities of the Company were liquidated pursuant
to Section 8.02(a); (iii) reserves in an amount reasonably determined by Paladin
were established for any contingent, conditional or unmatured liabilities or
obligations of the Company pursuant to Section 8.02(b); and (iv) the Company
distributed any remaining amounts to the Members in accordance with the
provisions of Section 5.02.

(b) Election by Buckingham. Buckingham shall have fifteen (15) Business Days
after the Effective Date of the Paladin Sale Offer to elect, by written notice
to Paladin, to purchase Paladin’s Interest at the price specified in the Paladin
Sale Offer. Failure of Buckingham to make such election with such fifteen
(15) Business Day period shall be deemed to be an election not to

 

-27-



--------------------------------------------------------------------------------

purchase Paladin’s Interest. Paladin agrees that for a period of fifteen
(15) Business Days from the Effective Date of the Paladin Sale Offer, Paladin
shall refrain from causing the Management Committee, on behalf of the Company,
to implement any decision described in Section 2.02(b) that resulted in the
institution of the procedures pursuant to this Section 6.06, and in the event
that Buckingham, within such fifteen (15) Business Day period, elects to
purchase Paladin’s Interest in the Company, then Paladin shall thereafter
refrain from causing the Management Committee, on behalf of the Company, to
implement any such decision unless Buckingham fails to close the purchase of
Paladin’s Interest pursuant to the provisions of this Section 6.06 on or before
the closing date provided for below for any reason, other than the default of
Paladin. Otherwise, the Management Committee, on behalf of the Company shall be
entitled to implement any such decision, unless within the fifteen (15) Business
Day period described above, Buckingham elects to purchase Paladin’s Interest in
the Company pursuant to this Section 6.06.

(c) Closing. If Buckingham so elects to purchase Paladin’s Interest in the
Company, the closing shall occur on or before the date that is ninety (90) days
after the Effective Date of Buckingham’s election. Buckingham shall pay, in
cash, to Paladin on the closing date the amount offered sale price set forth in
the Paladin Sale Offer. At the closing of such transfer of Paladin’s Interest,
Paladin shall execute such instruments of conveyance and make such
representations and warranties as Buckingham shall reasonably request to deliver
good title to all of Paladin’s Interest, free and clear of all liens, pledges,
encumbrances, security interests or restrictions of any kind whatsoever (other
than restrictions on transfer arising under federal and state securities laws).

(d) Failure to Close. If Buckingham fails to close the purchase of Paladin’s
Interest pursuant to the provisions of this Section 6.06 on or before the
closing date provided for above for any reason, other than the default of
Paladin, then Paladin shall be entitled to implement any decision described in
Section 2.02(b) that resulted in the institution of the procedures pursuant to
this Section 6.06 or shall otherwise be entitled to cause any sale of
substantially all of the assets of the Company (including the Project) as may be
approved by a Majority of Representatives without any further duty or obligation
to implement the provisions of this Section 6.06.

 

  6.07 Buckingham Unwind Right.

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence of the Unwind Event, Buckingham shall have the right, at any time
thereafter, to notify Paladin in writing that it is invoking its right under
this Section 6.07 (the “Unwind Right”). Upon Buckingham’s exercise of the Unwind
Right, then on or before the date that is thirty (30) days after Paladin’s
receipt of the written notice of exercise of the Unwind Right, Buckingham shall
pay to Paladin the Unwind Purchase Price and upon such payment, Paladin shall
execute such instruments of conveyance and make such representations and
warranties as Buckingham shall reasonably request to deliver to Buckingham good
title to all of Paladin’s Interest, free and clear of all liens, pledges,
encumbrances, security interests or restrictions of any kind whatsoever (other
than restrictions on transfer arising under federal and state securities laws).

 

-28-



--------------------------------------------------------------------------------

  6.08 Election; Allocations Between Transferor and Transferee

Upon the Transfer of the Interest of any Member or the distribution of any
property of the Company to a Member, the Company may file, with the approval of
the Management Committee, in its sole and absolute discretion, an election in
accordance with applicable Treasury Regulations, to cause the basis of the
Company property to be adjusted for federal income tax purposes as provided by
Sections 734 and 743 of the Code.

 

  6.09 Partition

No Member shall have the right to partition any assets of the Company or any
interest therein, nor shall a Member make an application or proceeding for a
partition thereto and, upon any breach of the provisions of this Section 6.09 by
any Member, the other Member (in addition to all rights and remedies afforded by
law or equity) shall be entitled to a decree or order restraining or enjoining
such application, action or proceeding. Upon the Transfer of all or any part of
the Interest of a Member as hereinabove provided, Net Profits and Net Losses
shall be allocated between the transferor and transferee on the basis of the
computation method which with the approval of the Management Committee, in its
sole and absolute discretion, is in the best interests of the Company, provided
such method is in conformity with the methods prescribed by Section 706 of the
Code and Treasury Regulation Section 1.706-1(c)(2)(ii).

 

  6.10 Waiver of Withdrawal

No Member may voluntarily withdraw, resign or retire from the Company without
the prior written consent of the Members, which consent may be granted or
withheld in each such Member’s sole and absolute discretion. Each Member hereby
waives any and all rights such Member may have to withdraw or resign from the
Company pursuant to the Indiana Act or otherwise and hereby waives any and all
rights such Member may have to receive the fair value of such Member’s Interest
in the Company upon such withdrawal, resignation or retirement pursuant to the
Indiana Act. No admission or withdrawal of a Member, whether in accordance with
this Agreement or otherwise, shall cause the dissolution of the Company except
as otherwise provided in Section 8.01. Any purported admission, withdrawal or
removal which is not in accordance with this Agreement shall be null and void
and, in addition to other rights and remedies at law and in equity, the other
Member(s) shall be entitled to injunctive relief enjoining the prohibited
action. The Members expressly acknowledge that damages at law would be an
inadequate remedy for a breach or threatened breach of the foregoing
restrictions.

 

-29-



--------------------------------------------------------------------------------

ARTICLE 7

DEFAULT BUY-SELL AGREEMENT

 

  7.01 Default Buy-Sell Events

For purposes of this Article 7, the following shall constitute “Default Buy-Sell
Events”:

(a) Prohibited Withdrawal or Retirement. The withdrawal, retirement, or other
cessation to serve as a Member of the Company by any Member in violation of the
terms of this Agreement;

(b) Default by the Operating Member. The fraud, willful misconduct, gross
negligence or Material Breach (which shall include the notice and cure
provisions to the extent provided in the definition of Material Breach) by the
Operating Member (or its representatives) in performing or failing to perform
the Operating Member’s duties and obligations under this Agreement;

(c) Prohibited Transfer or Encumbrance. Any Transfer or encumbrance or attempted
Transfer or encumbrance by any Member of such Member’s Interest contrary to the
provisions of Article 6;

(d) Breach of Agreement. Any Material Breach (which shall include the notice and
cure provisions to the extent provided in the definition of Material Breach) by
any Member (except for the failure of any Member to make an Additional
Contribution required hereunder);

(e) Bankruptcy or Insolvency. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) adjudging a Member bankrupt or insolvent;
or (ii) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition, or similar relief for a Member under the
federal bankruptcy laws or any other similar applicable law or practice, and if
such decree or order referred to in this Section 7.01(e) shall have continued
undischarged and unstayed for a period of sixty (60) days;

(f) Appointment of Receiver. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) for the appointment of a receiver, a
liquidator, or a trustee or assignee in bankruptcy or insolvency of a Member, or
for the winding up and liquidation of a Member’s affairs, provided that such
decree or order shall have remained in force undischarged and unstayed for a
period of sixty (60) days, or (ii) for the sequestration or attachment of any
property of a Member without its return to the possession of such Member or its
release from such sequestration or attachment within sixty (60) days thereafter;
and

(g) Bankruptcy Proceedings. A Member (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against such Member, (iii) is unable to or admits in
writing such Member’s inability to pay such Member’s debts generally as they
become due, or (iv) files a petition or answer or

 

-30-



--------------------------------------------------------------------------------

consent seeking reorganization, readjustment, arrangement, composition, or
similar relief for such Member under the federal bankruptcy laws or any other
similar applicable law or practice, (iv) consents to the filing of any such
petition, or to the appointment of a receiver, a liquidator, or a trustee or
assignee in bankruptcy or insolvency for such Member or a substantial part of
such Member’s property, (v) makes an assignment for the benefit of such Member’s
creditors, or (vi) takes any action in furtherance of any of the aforesaid
purposes.

For the purposes of implementing the provisions contained in this Article 7 and
otherwise for purposes of this Agreement, (A) each of the events set forth in
Sections 7.01(a)-(g) shall constitute a “Default Buy-Sell Event”; (B) the
“Defaulting Member” shall be (i) in the case of the occurrence of the event
referenced in Section 7.01(a), the Member that has withdrawn, retired or ceased
to serve as a Member of the Company in violation of the terms of this Agreement;
(ii) in the case of the occurrence of the event referenced in Section 7.01(b),
the Operating Member); (iii) in the case of the occurrence of the event
referenced in Section 7.01(c), the Member that purports to undertake a Transfer
of such Member’s rights or interests contrary to the provisions of Article 6;
(iv) in the case of the occurrence of the event referenced in Section 7.01(d),
the Member that has breached any material covenant, duty or obligation under
this Agreement; and (v) in the case of any of the events referenced in
Section 7.01(e), (f), or (g), the Member who is the subject of such court decree
or order or has instituted such proceedings or filed such petitions or who is
insolvent, etc; and (C) the “Non-Defaulting Member” is the Member that is not
the Defaulting Member.

 

  7.02 Rights Arising From a Default Buy-Sell Event

At any time following the occurrence and during the continuation of a Default
Buy-Sell Event, the Non-Defaulting Member shall have the right (but shall not be
obligated to) either to (i) cause the sale of the Company or its assets to any
unaffiliated third party for a purchase price based upon the sole and absolute
judgment of the Non-Defaulting Member (“Third-Party Purchase Price,” as further
set forth in Section 7.03(c)), and such other terms and conditions as are
determined in the sole discretion of the Non-Defaulting Member or (ii) purchase
the Interest of the Defaulting Member in accordance with the terms and
conditions set forth in this Article 7, in either case, by delivering written
notice (“Default Notice”) thereof to the Defaulting Member, or (iii) exercise
any other rights or remedies available to the Non-Defaulting Member under this
Agreement or at law or in equity as a result of such Default Buy-Sell Event;
provided, however, that the failure of the Non-Defaulting Member to exercise any
of the foregoing rights shall not be deemed to constitute a waiver of any
Default Buy-Sell Event or any rights and remedies (and the provisions of
Section 7.09 shall apply to the Defaulting Member). For a period of fifteen (15)
days following the Effective Date of any Default Notice, the Members shall
attempt to agree upon a purchase price for the Defaulting Member’s Interest (the
“Buyout Purchase Price”) in the event the Non-Defaulting Member desires to
purchase the Interest of the Defaulting Member. If the Members are unable to
agree on a Buyout Purchase Price, then the Default Purchase Price shall be
determined in accordance with the provisions of Section 7.03(a) based on the
Appraised Value as determined pursuant to Section 7.03(b).

 

-31-



--------------------------------------------------------------------------------

  7.03 Determination of Purchase Price

(a) Member Buyout. Within thirty (30) days after the determination of the Buyout
Purchase Price or, in the absence thereof, the determination of the Appraised
Value of the Company pursuant to Section 7.03(b), the accountants regularly
employed by the Company shall determine the amount of cash which would be
distributed to each Member pursuant to Section 5.02 if (i) the Company
(including all of its assets) were sold (as applicable) for the Buyout Purchase
Price or Appraised Value thereof (as applicable) as of the Effective Date of the
Default Notice (after deducting therefrom an amount equal to reasonable and
customary closing costs that would be payable in connection with any such sale);
(ii) the remaining liabilities of the Company were liquidated pursuant to
Section 8.02(a); (iii) reasonable reserves were established for any contingent,
conditional or unmatured liabilities or obligations of the Company pursuant to
Section 8.02(b); (iv) if (and only if) the Defaulting Member is Buckingham, a
Cash Flow Bonus Forfeiture Event existed for purposes of Sections 5.01(d) and
5.02(h); and (v) the Company distributed any remaining amounts to the Members in
accordance with the provisions of Section 5.02. Upon such determination, the
accountants regularly employed by the Company shall give each Member a notice
thereof (the “Price Determination Notice”). The determination by the accountants
of such amounts, including all components thereof, shall be deemed conclusive
absent any material computational error. If the Non-Defaulting Member purchases
the Interest of the Defaulting Member, ninety-five percent (95%) of the amount
that would be distributed to the Defaulting Member pursuant to clause (v) above
shall be deemed to be the “Default Purchase Price” for purposes of this Article
7; provided, however, that if the Buy-Sell Event applicable to the Defaulting
Member is not one of the Buy-Sell Events referenced in Sections 7.01(a), (b),
(c) or (d), then one hundred percent (100%) of the amount that would be
distributed to the Defaulting Partner pursuant to clause (v) above shall be
deemed to be the “Default Purchase Price” for purposes of this Article 7.

(b) Determination of Appraised Value. For purposes of this Article 7, the
appraised value (“Appraised Value”) of the assets of the Company shall be
determined by one (1) or more independent Qualified Appraisers. The
Non-Defaulting Member shall select one (1) Qualified Appraiser and shall include
such selection in the Default Notice. Within fifteen (15) days following the
Effective Date of the Default Notice, the Defaulting Member shall either agree
to the Qualified Appraiser selected by the Non-Defaulting Member or select a
second (2nd) Qualified Appraiser and give written notice to the Non-Defaulting
Member of the person so selected. If either the Non-Defaulting Member or the
Defaulting Member fails to appoint a Qualified Appraiser within the time period
specified and after the expiration of five (5) days following the Effective Date
of written demand that a Qualified Appraiser be appointed, the Qualified
Appraiser duly appointed by the Member making such demand to appoint such
Qualified Appraiser shall proceed to make the appraisal as herein set forth, and
the determination thereof shall be conclusive on all the Members. If two
(2) Qualified Appraisers are selected, then such selected Qualified Appraisers
shall thereafter appoint a third (3rd) Qualified Appraiser. If the two
(2) selected Qualified Appraisers fail to appoint a third (3rd) Qualified
Appraiser

 

-32-



--------------------------------------------------------------------------------

within ten (10) days following the Effective Date of written notice from the
Defaulting Member notifying the Non-Defaulting Member of the selection of the
second (2nd) Qualified Appraiser, either Member may petition a court of
competent jurisdiction to appoint a third (3rd) Qualified Appraiser.

The Qualified Appraiser or three (3) Qualified Appraisers, as the case may be,
shall promptly fix a time for the completion of the appraisal, which shall not
be later than thirty (30) days from the Effective Date of the appointment of the
last Qualified Appraiser.

The Qualified Appraiser(s) shall determine the Appraised Value by determining
the fair market value of the assets of the Company, such being the fairest price
estimated in the terms of money which the Company could obtain if the assets of
the Company were sold, for all cash, in the open market allowing a reasonable
time to find a purchaser.

Upon submission of the appraisals setting forth the opinions as to the Appraised
Value of the assets of the Company, the two (2) such appraisals which are
nearest in amount shall be retained, and the third (3rd) appraisal shall be
discarded. The average of the two (2) retained appraisals shall constitute the
Appraised Value of the assets of the Company for purposes of this Article 7;
unless one (1) appraisal is the mean of the other two (2) appraisals, in which
case such appraisal shall constitute the Appraised Value of the assets of the
Company for purposes of this Article 7.

(c) Sale to Third Party. Within ten (10) days after the closing of any sale of
the Company or its assets to any third party pursuant to clause (i) of
Section 7.02, the accountants regularly employed by the Company shall determine
the amount of cash which would be distributed to each Member pursuant to
Section 5.02 after (i) the sale of the Company (including all of its assets) to
the third party for the Third-Party Purchase Price as of the closing of the sale
of the Company or its assets (after deducting therefrom an amount equal to
reasonable and customary closing costs and any prepayment fees on any
indebtedness that would be payable in connection with any such sale); (ii) the
liquidation of the remaining liabilities of the Company pursuant to
Section 8.02(a); (iii) the establishment of reserves in an amount reasonably
determined by the Non-Defaulting Member for any contingent, conditional or
unmatured liabilities or obligations of the Company pursuant to Section 8.02(b);
(iv) if Buckingham is the Defaulting Member, the existence of a Cash Flow Bonus
Forfeiture Event for purposes of Sections 5.01(d) and 5.02(h); and (v) the
distribution by the Company of any remaining amounts to the Members in
accordance with the provisions of Section 5.02. Upon such determination, the
accountants regularly employed by the Company shall give each Member a Price
Determination Notice thereof. The determination by the accountants of such
amounts, including all components thereof, shall be deemed conclusive absent any
material computational error. In the event of any such third party sale,
ninety-five percent (95%) of the amount that would be distributed to the
Defaulting Member pursuant to clause (v) above shall be deemed to be the
“Default Purchase Price” for purposes of this Article 7.

 

-33-



--------------------------------------------------------------------------------

(d) Payment of Costs. The Non-Defaulting Member shall pay for the services of
the Qualified Appraiser appointed by such Member, and the Defaulting Member
shall pay for the services of the Qualified Appraiser appointed by such Member.
The cost of the services of the third (3rd) Qualified Appraiser, if any, shall
be paid one-half ( 1/2) by the Non-Defaulting Member and one-half ( 1/2) by the
Defaulting Member. The costs of the services of the accountants and, in the
event only one (1) Qualified Appraiser is required, the cost of the services of
such Qualified Appraiser, shall be paid one-half ( 1/2) by the Non-Defaulting
Member and one-half ( 1/2) by the Defaulting Member.

 

  7.04 Member’s Option

(a) Non-Defaulting Member’s Option. For a period of thirty (30) days following
the determination of the Default Purchase Price pursuant to Section 7.03(a), the
Non-Defaulting Member shall have the right, but not the obligation, to
(i) purchase the entire Defaulting Member’s Interest for the Default Purchase
Price thereof (as determined pursuant to Section 7.03(a)), and on the terms and
conditions set forth in this Article 7, (ii) elect to sell the Company or cause
the Company to sell its assets to a third party in accordance with the
provisions set forth above in this Article 7 or (iii) waive the right to
purchase the Defaulting Member’s Interest or cause such third party sale with
respect to the particular Default Buy-Sell Event, in each case by delivering
written notice thereof to the Defaulting Member within such thirty (30)-day
period. The failure of the Non-Defaulting Member to timely give any such written
notice pursuant to this Section 7.04 shall be deemed an election by such Member
to waive such rights with respect to the particular Buy-Sell Event that resulted
in the implementation of the provisions of this Article 7. If the Non-Defaulting
Member elects to sell the Company or cause the Company to sell its assets to a
third party in accordance with the provisions set forth above in this Article 7,
then, in lieu of electing to purchase the Defaulting Member’s Interest, at the
Non-Defaulting Member’s option, the Non-Defaulting Member may cause the sale to
such third party to occur. If the Non-Defaulting Member causes the sale to such
third party to occur, then, notwithstanding the provisions of Articles 5 and 8
(and any other provision contained in this Agreement), the aggregate amount of
Cash Flow to be distributed to the Defaulting Member from such sale shall be
equal to the Default Purchase Price for the Defaulting Member’s Interest
determined in accordance with the provisions of Section 7.03(c) and the balance
of such proceeds shall be distributed to the Non-Defaulting Member.

(b) Defaulting Member’s Option Prior to Sale to Third Party. Prior to accepting
an offer to sell the Company or its assets to any third party pursuant to clause
(i) of Section 7.02 at the Third-Party Purchase Price, the Non-Defaulting Member
shall give the Defaulting Member written notice and a copy of the offer (“Third
Party Offer Notice”). The Defaulting Member then shall have five (5) days after
receipt of the Third Party Offer Notice to elect, by written notice to the
Non-Defaulting Member, to purchase the Non-Defaulting Member’s Interest at a
purchase price equal to the amount that the Non-Defaulting Member would

 

-34-



--------------------------------------------------------------------------------

have received pursuant to the last sentence of Section 7.04(a) from the sale to
the third party (the “Defaulting Party Purchase Price”). If the Defaulting
Member fails to make such election by written notice to the Non-Defaulting
Member at or before the end of such five (5) day period, then the Defaulting
Member shall be deemed to have waived its rights under this Section 7.04(b) and
the provisions of this Section 7.04(b) shall thereafter be null and void, even
if the transaction to sell the Company or its assets to any third party pursuant
to clause (i) of Section 7.02 at the Third-Party Purchase Price is not
consummated. If the Defaulting Party fails to close the purchase of
Non-Defaulting Party’s Interest pursuant to the provisions of this
Section 7.04(b) on or before the date five (5) days after receipt of the Third
Party Offer Notice for any reason, other than the default of the Non-Defaulting
Party, then the Non-Defaulting Member may once again exercise its rights as the
Non-Defaulting Member under this Article 7 from and after such date; provided,
however, that in connection therewith the percentages of “ninety-five percent
(95%)” and “one hundred percent (100%),” respectively, set forth in the last
sentence of Section 7.03(a) shall thereafter be “ninety percent (90%)” and
“ninety-five percent (95%),” respectively, and the percentage of “ninety-five
percent (95%)” set forth in the last sentence of Section 7.03(c) thereafter be
“ninety percent (90%).”

 

  7.05 Closing of Purchase and Sale

The closing of any purchase and sale of the Interest of any Member selling its
Interest (the “Selling Member”) pursuant to this Article 7 shall be held at the
principal office of the Member that is purchasing the Interest of the Selling
Member (the “Purchasing Member”) Member (or its counsel) on or before the
forty-fifth (45th) day after the expiration of the applicable thirty (30)-day
period set forth in Section 7.04 (if applicable), or, if earlier, the
forty-fifth (45th) day after the Effective Date of the Default Notice or
Buy-Sell Notice, as applicable (provided, however, that the closing date for any
closing under Section 7.04(b) shall be as set forth in Section 7.04(b)). The
Selling Member shall transfer to the Purchasing Member (or such Member’s
nominee(s)) the entire Interest of the Selling Member free and clear of all
liens, security interests, and competing claims and shall deliver to the
Purchasing Member (or such Member’s nominee(s)) such instruments of transfer and
such evidence of due authorization, execution, and delivery, and of the absence
of any such liens, security interests, or competing claims as such Purchasing
Member (or such Member’s nominee(s)) shall reasonably request.

 

  7.06 Payment of Purchase Price

The Purchase Price for the purchase of the Selling Member’s Interest shall be
paid by the Purchasing Member (or such Member’s nominee(s)) at the closing, in
cash or one (1) or more certified or bank cashier’s checks drawn and made
payable to the order of the Selling Member. If the Company or its assets are
sold to a third party pursuant to this Article 7, then the entire Third Party
Purchase Price shall be paid concurrently with such closing.

 

-35-



--------------------------------------------------------------------------------

  7.07 Release and Indemnity

On or before the closing of a purchase held pursuant to this Article 7, the
Purchasing Member shall use such Member’s reasonable efforts to obtain written
releases of the Selling Member (and such Member’s Affiliates) from all
liabilities of the Company and from all guarantees of such liabilities of the
Company previously executed by the Selling Member (and its Affiliates). To the
extent such releases cannot be obtained by the Purchasing Member, Paladin or
Buckingham, as the case may be, or such Affiliate entity satisfactory to the
Selling Member shall indemnify, defend, protect and hold the Selling Member (and
such Affiliates) wholly free and harmless from and against any and all claims,
liabilities, causes of action, liens, charges, and all other matters arising
from such liabilities or guarantees, arising subsequent to the Effective Date of
such closing. The Members acknowledge and agree that the provisions of this
Section 7.07 shall only apply if the applicable Buy-Sell Event is that
referenced in Section 7.01(b) or Section 7.01(d) and is not attributable to the
fraud, willful misconduct or gross negligence of the Selling Member.

 

  7.08 Repayment of Member Loans

The Purchase Price to be paid by the Purchasing Member for the Interest of the
Selling Member shall be offset at the closing of such purchase by the then
outstanding principal balance (together with all accrued, unpaid interest
thereon) of any and all (i) Member Loans made by the Purchasing Member to the
Selling Member and (ii) loans or advances of funds made by the Company to the
Selling Member (each a “Seller Loan”). Such Member Loans and Seller Loans
(together with all accrued, unpaid interest thereon) shall be deemed paid to the
extent of such offset, with such deemed payment to be applied first to the
accrued interest thereon and thereafter to the payment of the outstanding
principal amount thereof. If the Purchase Price for the Defaulting Member’s
Interest is insufficient to fully offset the then unpaid principal balance of
any and all Member Loans and Seller Loans (together with all accrued, unpaid
interest thereon), then the portion of any such Member Loans and Seller Loans
(and accrued, unpaid interest thereon) that remains outstanding following such
offset shall be due and payable in full at the closing of the purchase of the
Selling Member’s Interest pursuant to this Article 7. Also, notwithstanding any
other provision contained in this Agreement, the unpaid principal balance of any
and all Member Loans and Seller Loans (together with all accrued, unpaid
interest thereon) shall be due and payable in full at the closing of the
purchase of the Selling Member’s Interest pursuant to this Article 7.

 

  7.09 Voting Rights Following Default Buy-Sell Event

From and after the occurrence of a Default Buy-Sell Event (unless and until the
Non-Defaulting Member waives in writing any Default Buy-Sell Event or fails to
timely consummate the closing of any applicable transaction described in this
Article 7 pursuant to Section 7.05), (i) the Defaulting Member shall not be
entitled to participate in the management of, or otherwise vote upon, any matter
affecting the business and affairs of, the Company or any matter that such
Member is entitled to vote upon under this Agreement, (ii) the Defaulting Member
shall no longer have any right to appoint any representative to the

 

-36-



--------------------------------------------------------------------------------

Management Committee and any previously appointed representatives of the
Defaulting Member shall be replaced by one (1) or more representatives to be
appointed by the Non-Defaulting Member, and (iii) the rights of the Defaulting
Member shall be limited solely to those of an assignee.

 

  7.10 Withdrawal of the Selling Member

If the Interest of the Selling Member is purchased by the Purchasing Member
pursuant to this Article 7, then, effective as of the closing for such purchase,
(i) the Selling Member shall withdraw as a Member of the Company, and (ii) if
the Selling Member is Buckingham, then Buckingham shall be automatically removed
as the Operating Member of the Company. In connection with any such withdrawal
of the Selling Member, the Purchasing Member may cause any nominee designated in
the sole and absolute discretion of the Purchasing Member to be admitted as a
substitute partner of the Company.

ARTICLE 8

DISSOLUTION AND WINDING UP OF THE COMPANY

 

  8.01 Events Causing Dissolution of the Company

Upon any Member’s bankruptcy, retirement, resignation, expulsion or other
cessation to serve, or the admission or substitution of a new Member, the
Company shall not be dissolved but its business shall continue without
interruption or break in continuity. Upon the bankruptcy, retirement,
resignation, expulsion or other cessation to serve of any Member, the other
Member shall continue to serve as a Member of the Company in accordance with the
provisions of this Agreement. The Company shall be dissolved upon the first to
occur of: (a) the expiration of the term of the Company, unless such term has
been extended by the unanimous agreement of the Members; (b) the sale, transfer
or other disposition by the Company of all or substantially all of its assets
and the collection by the Company of its distributive share of any and all cash
proceeds delivered therefrom; or (c) the affirmative election of the Management
Committee to dissolve the Company. Except as may be permitted in accordance with
this Section 8.01 or other terms of this Agreement, no Member shall have the
right to, and each Member hereby agrees that it shall not, seek to dissolve or
cause the dissolution of the Company or seek to cause a partial or whole
distribution or sale of Company assets whether by court action or otherwise, it
being agreed that any actual or attempted dissolution, distribution or sale
would cause a substantial hardship to the Company and the remaining Members.

 

  8.02 Winding Up of the Company

Upon the Liquidation of the Company caused by other than the termination of the
Company under Section 708(b)(1)(B) of the Code (in which latter case the Company
shall remain in existence in accordance with the provisions of such Section of
the Code), the Members shall proceed to the winding up of the affairs of the
Company. During such winding up process, the Net Profits, Net Losses and Cash
Flow distributions shall continue to be shared by the Members in accordance with
this Agreement. The assets shall be liquidated as promptly as consistent with
obtaining a fair value therefor, and the proceeds therefrom, to the

 

-37-



--------------------------------------------------------------------------------

extent available, shall be applied and distributed by the Company on or before
the end of the taxable year of such Liquidation or, if later, within ninety
(90) days after such Liquidation, in the following order: (a) first, to
creditors of the Company (including Members who are creditors), in the order of
priority as provided by law, (b) second, to the setting up of any reasonable
reserves which the Management Committee deems reasonably necessary for any
contingent, conditional or unmatured liabilities or obligations of the Company
(which shall be distributed as soon as reasonably practicable to the Members in
proportion to their respective positive Capital Account balances), and
(c) thereafter, to the Members in accordance with Section 5.02 hereof.

 

  8.03 No Negative Capital Account Restoration

No Member shall have any obligation whatsoever upon the Liquidation of such
Member’s Interest, the Liquidation of the Company or in any other event, to
contribute all or any portion of any negative balance standing in such Member’s
Capital Account to the Company, to any other Member or to any other Person.

ARTICLE 9

BOOKS AND RECORDS;

ACCOUNTING; TAX ELECTIONS

 

  9.01 Company Books

The Operating Member shall cause to be kept, at the principal office of the
Company, full and proper ledgers, other books of account, and records of all
receipts and disbursements, other financial activities, and the internal affairs
of the Company for at least the current and past four (4) Fiscal Years.

 

  9.02 Delivery of Records; Inspection

The Operating Member, subject to such reasonable standards as may be established
from time to time by the Management Committee, shall deliver to any Member (or,
to the extent so directed, to its agent or attorney) a copy of the following
information at any time if requested in writing:

(a) Financial Reports. True and full information regarding the status of the
business and financial condition of the Company (including, without limitation,
the annual financial reports and all supporting calculations and information for
such reports), including (without limitation,) the information required by
Section 9.03(c);

(b) Tax Returns. Promptly after becoming available, copies of the Company’s
federal, state and local income or information tax returns for the year;

 

-38-



--------------------------------------------------------------------------------

(c) Names and Addresses. A current list of the name and last known-business,
residence or mailing address of each Member and the date on which each became a
Member;

(d) Formation Documents. A copy of this Agreement, as amended, and any other
formation documents for the Company, together with executed copies of any
written powers of attorney pursuant to which this Agreement, as amended, and any
other formation documents have been executed; and

(e) Contribution Information. True and full information regarding the amount of
cash and a description and statement of the agreed value of any other property
or services contributed by each Member and which each Member has agreed to
contribute in the future.

Any Member (personally or through an authorized representative) may, for any
purpose reasonably related to such Member’s Interest, inspect and copy (at its
own cost and expense) the books and records of the Company at all reasonable
business hours.

 

  9.03 Reports and Tax Information

(a) General. The Operating Member shall cause to be prepared, at the cost and
expense of the Company, and delivered to each Member at such times as are
determined by the Management Committee (or otherwise in accordance with the
terms of this Agreement), the Annual Business Plans, the Operating Budgets, any
and all periodic operating reports, and any and all other financial statements
or reports requested from time to time by any representative of the Management
Committee. In addition, the Operating Member shall cause to be prepared, at the
cost and expense of the Company, and delivered to each Member, within ninety
(90) days after the end of each tax year, the information necessary for such
Member to complete its federal, state and local income tax or information
returns.

(b) Tax Returns. The Operating Member shall cause to be prepared by a reputable
accounting firm approved by the Management Committee and delivered to each
Member, within ninety (90) days from and after the final day of each tax year,
the Company’s federal, state and local income or information tax returns for the
year, as well as any additional information necessary for such Member to
complete its federal, state and local income tax or information returns. In
addition, upon the request of any Member, the Operating Member shall prepare
estimates of the projected federal, state and local taxable income of the
Company, and the portion thereof allocable to each Member, within a reasonable
time period specified by the Member prior to the end of each tax year.

(c) Periodic Financial Statements. The Operating Member shall furnish quarterly
financial statements, including a balance sheet, income statement, statement of
Members’ capital, statement of cash flows and notes thereon, that are prepared
on a historical cost basis in accordance with generally accepted accounting
principles within fifteen (15) calendar days following the close of a given
quarter.

 

-39-



--------------------------------------------------------------------------------

(d) Audited Financial Statements. The Operating Member shall prepare, at the
expense of the Company, and furnish the following information to each Member
within sixty (60) calendar days after the end of each Fiscal Year (with a final
reviewable draft thereof to be furnished to each Member within forty-five
(45) days after the end of each Fiscal Year): (i) an audited balance sheet of
the Company dated as of the end of such Fiscal Year, (ii) an audited related
income statement of the Company for such Fiscal Year, (iii) an audited statement
of cash flows for such Fiscal Year, (iv) an audited statement of each Member’s
Capital Account for such Fiscal Year, and (v) notes thereon, prepared on a
historical cost basis in accordance with generally accepted accounting
principles, all of which shall be certified by the Operating Member as being, to
the best of its knowledge, true and correct and all of which shall be certified
in the customary manner by a reputable accounting firm approved by the
Management Committee (which firm shall provide such balance sheet, income
statement and statement of Capital Account in draft form within forty
(40) calendar days after the end of each Fiscal Year, to the Members for review
prior to finalization and certification thereof).

(e) Securities Exchange Act. The Operating Member acknowledges that the
financial statements of the Company will be consolidated with those of the
Paladin REIT and that the Paladin REIT is subject to the reporting requirements
of the Securities Exchange Act of 1934, as amended. The Operating Member shall
permit the officers, agents and representatives of the Paladin REIT (including
its attorneys and accountants) to have unfettered access to such financial and
other information for the Company at such times as such officer, agent or
representatives may reasonably request to enable the Paladin REIT to obtain the
information required in order to timely comply with such reporting requirements.
The Operating Member, at its expense, shall employ, or contract with, such
individuals and implement such accounting practices and procedures as are
necessary for the provision of a reasonably professional level of accounting,
reporting and internal controls for the Company, including (without limitation)
the provision of the following: (i) documentation of property level and
corporate accounting and financial reporting policies and procedures;
(ii) documentation of Information Technology (IT) policies and procedures, and
disaster recovery plan; (iii) “sign off” by Buckingham’s property, accounting
and supervisory/review personnel after their preparation, review and/or approval
of accounting transactions and workpapers, and (iv) preparation of written
variance analysis of significant accounts quarterly and year-to-date, as
compared to the prior year period. In addition, the Operating Member shall
institute such additional reasonable internal accounting controls as may be
requested by the Paladin REIT, including, without limitation, those which are
necessitated for compliance with the Sarbanes-Oxley Act of 2002, as amended;
provided, however, that Paladin shall bear all costs associated with such
compliance.

 

-40-



--------------------------------------------------------------------------------

  9.04 Company Tax Elections; Tax Controversies

The Management Committee shall have the right in its sole and absolute
discretion to make elections for the Company provided for in the Code including,
without limitation, the elections provided for in Section 754 of the Code.
Additionally, the Management Committee shall have the right to seek to revoke
any such election (including without limitation, any election under Section 754
of the Code) upon the Management Committee’s determination that such revocation
is in the best interests of the Company or its Members. Paladin is hereby
designated as the “Tax Matters Partner” pursuant to the requirements of
Section 6231(a)(7) of the Code, and in such capacity shall represent the Company
in any disputes, controversies or proceedings with the Internal Revenue Service.

 

  9.05 Accounting and Fiscal Year

Subject to Section 448 of the Code, the books of the Company shall be kept on
such method of accounting for tax and financial reporting purposes as may be
determined by the Management Committee. The Fiscal Year of the Company shall be
the calendar year.

 

  9.06 Confidentiality of Information

Each party hereto agrees that the provisions of this Agreement, all
understandings, agreements and other arrangements between and among the parties,
and all other non-public information received from or otherwise relating to the
Company, shall be confidential and shall not be disclosed or otherwise released
to any other person or entity (other than another party hereto) without the
written consent of the Management Committee. Notwithstanding the foregoing,
confidential information may be disclosed by a party if such party is required
to do so: (i) by operation of law, rule or regulation; (ii) pursuant to
applicable legal process; (iii) by the commercial lenders to the Company;
(iv) by the title insurer to the Company or Project lender; (v) to any proposed
transferee of an Interest; or (vi) to prosecute any claim or defend any action
between the Members relating to the Company, without the written consent of the
Management Committee. Accordingly, each party hereto shall, and shall cause its
agents and attorneys to, hold in confidence all such information.

ARTICLE 10

MISCELLANEOUS

 

  10.01  Subscription Agreement

As a condition to its admission to the Company, each Member may be required by
the Management Committee to execute a subscription agreement in a form
satisfactory to the Management Committee, which subscription agreement shall
contain certain representations made by each such Member.

 

  10.02  Investment Interest; Nature of Investment

Each Member hereby represents and warrants to the Company and to each other
Member that such Member is acquiring its Interest in the Company for its own
account and not with a view to, or for resale in connection with, any
distribution thereof

 

-41-



--------------------------------------------------------------------------------

in violation of the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities laws. Such Member possesses experience and
sophistication as an investor adequate for the evaluation of the merits and
risks of such Member’s investment in the Company, has investigated the Company
and its business, and the Company has made available to such Member all
information necessary for such Member to make an informed decision to acquire an
Interest in the Company. Such Member also understands that its Company Interest
may not be transferred absent compliance with the registration requirements of
the Securities Act and applicable state securities laws or pursuant to an
exemption therefrom and otherwise in compliance with the terms of this
Agreement. Each Member understands the meaning and consequences of the
representations, warranties and covenants made by such Member set forth herein
and that the Company has relied upon such representations, warranties and
covenants. Each Member hereby indemnifies, defends, protects and holds wholly
free and harmless the Company from and against any and all losses, damages,
expenses or liabilities arising out of the breach or inaccuracy of any such
representation, warranty or covenant. All representations, warranties and
covenants contained herein shall survive the execution of this Agreement, the
formation of the Company, and the liquidation of the Company.

 

  10.03  Appointment of Attorney-in-Fact

Each of the Members by its execution of this Agreement, irrevocably constitutes
and appoints any Member(s), agent or other representative as is designated by
the Management Committee as such Member’s true and lawful attorney-in-fact with
full power and authority in its name, place and stead to execute, acknowledge,
deliver, swear to, file and record at the appropriate public offices such
documents as may be necessary or appropriate to carry out the provisions of this
Agreement including, without limitation:

(a) Formation Documents. All formation documents and other instruments
(including counterparts of this Agreement), and all amendments thereto, which
the Management Committee deems appropriate to form, qualify, continue or
otherwise operate the Company as a limited liability company, in the
jurisdictions in which the Company may conduct business.

(b) Amendments. All amendments to this Agreement adopted in accordance with the
terms of this Agreement, and all instruments which the Management Committee
deems appropriate to reflect a change or modification of the Company in
accordance with the terms of this Agreement.

(c) Conveyance Documents. All conveyances of Company assets in accordance with
the terms of this Agreement, and other instruments which the Management
Committee reasonably deems necessary in order to complete a dissolution and
liquidation of the Company in accordance with the terms of this Agreement.

The foregoing appointment shall be deemed to be a power coupled with an
interest, in recognition that each of the Members under this Agreement will be
relying upon the power of the Management Committee to act as contemplated by
this Agreement

 

-42-



--------------------------------------------------------------------------------

in any filing and other action by it on behalf of the Company, shall survive the
bankruptcy or other incapacity of any Member hereby giving such power, and the
transfer or assignment of all or any portion of the Interest of such Member in
the Company, and shall not be affected by the subsequent bankruptcy or other
incapacity of such Member. If any Member assigns all or any portion of its
Interest in the Company, then the foregoing power of attorney shall survive such
assignment.

 

  10.04  Waiver of Conflict of Interest

The Company and each Member are not represented by separate counsel; provided,
however, in connection with the formation of the Company and the drafting and
negotiation of this Agreement, (i) Paladin (and not the Company or Buckingham)
has been represented separately by King & Spalding LLP and (ii) Buckingham (and
not the Company or Paladin) has been represented separately by Ice Miller LLP.
The attorneys, accountants and other experts who perform services for any Member
may also perform services for the Company. To the extent that the foregoing
representation constitutes a conflict of interest, the Company and each Member
hereby expressly waive any such conflict of interest.

 

  10.05  Amendment

The written consent of each Member shall be required to amend any provision of
this Agreement, which consent may be given, withheld or made subject to such
conditions as are determined by each such Member in such Member’s sole and
absolute discretion. No provision of this Agreement may be amended except in a
writing signed by all Members and expressly stating (i) that it is an amendment
of this Agreement and (ii) the provisions of this Agreement being amended and
how it is being amended.

 

  10.06  No Assignments; Binding Effect

This Agreement shall not be assigned or otherwise transferred (by operation of
law or otherwise) by any Member except as is otherwise permitted hereby. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives
and assigns permitted in accordance with this Agreement and the Indiana Act.

 

  10.07  Further Assurances

Each of the parties hereto hereby covenants and agrees on behalf of itself, its
successors, and its assigns, without further consideration, to prepare, execute,
acknowledge, verify, file, record, publish and deliver such other instruments,
documents and statements, and to take such other action as may be required by
law or reasonably necessary to effectively carry out the purposes of this
Agreement.

 

-43-



--------------------------------------------------------------------------------

  10.08  Notices

Any notice, approval, consent, payment, demand or communication required or
permitted to be given to any Member under this Agreement shall be in writing and
shall be deemed to have been duly given or made as of the date (the “Effective
Date”) set forth below: (i) if delivered personally by courier or otherwise,
then as of the date delivered or if delivery is refused, then as of the date
presented; (ii) if sent or mailed by Federal Express, Express Mail, or other
nationally recognized overnight mail service which maintains evidence of
delivery and receipt, to the Company at its principal office and to each Member
at its address appearing in the current records of the Company, then as of the
date received; (iii) if sent or mailed by certified U.S. Mail, return receipt
requested, to the Company at its principal office and to each Member at its
address appearing in the current records of the Company, then as of the third
Business Day after the date so mailed; or (iv) if sent by facsimile to the
Company at its facsimile telephone number or to any Member at its facsimile
telephone appearing in the current records of the Company, then either (A) as of
the date on which the appropriate electronic confirmation of receipt is received
by the sending party at or before 5:00 p.m. (receiver’s time) on any Business
Day, or (B) as of the next Business Day if the time of the appropriate
electronic confirmation of receipt is received by the sending party after
5:00 p.m. (receiver’s time). Notices to each Member shall be addressed as
follows (which address(es) may be changed by the Member from time to time by
written notice to the Members).

 

To Paladin:

   c/o Paladin Realty Partners, LLC    10880 Wilshire Boulevard, Suite 1400   
Los Angeles, California 90024    Attention: William K. Dunbar    Fax: (310)
996-8708    Telephone: (310) 996-8754    King & Spalding LLP    1180 Peachtree
Street, N.E.    Atlanta, Georgia 30309    Attention: Scott J. Arnold, Esq.   
Fax: (404) 572-5131    Telephone: (404) 572-4600

To Buckingham:

   Shiloh Crossing Partners II, LLC    c/o Buckingham Companies    333 N.
Pennsylvania Street, 10th Floor    Indianapolis, Indiana 46204   
Attention: Bradley B. Chambers    Fax: (317) 974-1238    Telephone: (317)
974-1234

 

-44-



--------------------------------------------------------------------------------

With a copy to:    Ice Miller LLP    One American Square    Suite 3100   
Indianapolis, Indiana 46282-0200    Attention: Zeff A. Weiss, Esq.    Fax: (317)
592-4788    Telephone: (317) 236-2319

 

  10.09  Waivers

No waiver by any Member of any default with respect to any provision, condition
or requirement hereof shall be deemed to be a waiver of any other provision,
condition or requirement hereof; nor shall any delay or omission of any Member
to exercise any right hereunder in any manner impair the exercise of any such
right accruing to it hereafter.

 

  10.10  Preservation of Intent

If any provision of this Agreement is determined by an arbitrator or any court
having jurisdiction to be illegal or in conflict with any laws of any state or
jurisdiction, then the Members agree that such provision shall be modified to
the extent legally possible so that the intent of this Agreement may be legally
carried out. If any one (1) or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect or for any reason, then the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Members’ rights and privileges shall be enforceable to
the fullest extent permitted by law.

 

  10.11  Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereto and fully supersedes any and all prior
or contemporaneous agreements or understandings between the parties thereto
pertaining to the subject matter hereof.

 

  10.12  Certain Rules of Construction

Any ambiguities shall be resolved without reference to which party may have
drafted this Agreement. All Article or Section titles or other captions in this
Agreement are for convenience only, and they shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Unless the context otherwise requires: (i) a term has the
meaning assigned to it; (ii) an accounting term not otherwise defined has the
meaning assigned to it in accordance with generally accepted accounting
principles; (iii) “or” is not exclusive; (iv) words in the singular include the
plural, and words in the plural include the singular; (v) provisions apply to
successive events and transactions; (vi) “herein,” “hereof” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; (vii) all references to “clauses,”
“Sections” or “Articles” refer to clauses, Sections or Articles of this
Agreement; and (viii) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms.

 

-45-



--------------------------------------------------------------------------------

  10.13  Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one (1) and the same instrument.

 

  10.14  Governing Law

This Agreement, including its existence, validity, construction, and operating
effect, and the rights of each of the Members hereto, shall be governed by and
construed in accordance with the laws of the State of Indiana without regard to
any otherwise governing principles of conflicts of law.

 

  10.15  Assurances

Each of the Members shall hereafter execute and deliver such further instruments
and do such further acts and things as may be reasonably required or useful to
carry out the intent and purpose of this Agreement and as are not inconsistent
with the terms hereof.

 

  10.16  Time is of the Essence

Time is of the essence hereof in connection with all obligations of the parties
hereunder.

 

  10.17  Other Matters

If any proceeding is brought by any Member or the Company against any other
Member or the Company that arises out of, or is connected with, this Agreement,
then the prevailing party in such proceeding shall be entitled to recover
reasonable attorneys’ fees and costs. Any agreement to pay any amount and any
assumption of liability herein contained, express or implied, shall be only for
the benefit of the Members and their respective successors and assigns, and such
agreements and assumptions shall not inure to the benefit of the obligees of any
indebtedness or any other party, whomsoever, deemed to be a third-party
beneficiary of this Agreement.

 

  10.18  Ownership of Buckingham and Property Manager

Buckingham represents and warrants that it is a limited liability company duly
organized under the laws of the State of Indiana, that the Property Manager is a
limited liability company duly organized under the laws of the State of Indiana,
and that Exhibit D sets forth the following information with respect to the
ownership and structure of Buckingham and the Property Manager and each Person
that owns any direct or indirect interest therein:

(a) The name, type and percentage ownership interest of each such Person; and

 

-46-



--------------------------------------------------------------------------------

(b) The name of each officer, if any, and the title thereof, in any corporate
entity, the name of each partner in any partnership entity, and the name of each
member and the name of each manager in any limited liability company.

Buckingham represents that there are no commitments, options, warrants or rights
of any kind which evidence a right to acquire or receive any ownership interest
in Buckingham or the Property Manager.

ARTICLE 11

DEFINITIONS

 

  11.01  Additional Contribution

The term “Additional Contribution” means any and all additional contributions
made by any Member to the capital of the Company pursuant to Section 3.02.

 

  11.02  Additional Member

The term “Additional Member” means any Person that has been admitted to the
Company as a Member pursuant to this Agreement by virtue of such Person
receiving its Interest in the Company from the Company and not from another
Member or an assignee.

 

  11.03  Adjusted Capital Account

The term “Adjusted Capital Account” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account (a) increased for any
amount which the Member is deemed to be obligated to restore with respect to any
negative balance in the Member’s Capital Account pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) or pursuant to the penultimate sentence of Treasury
Regulation Section 1.704-2(g)(1) or 1.704-2(i)(5); and (b) decreased by any
items described in Treasury Regulation Sections 1.704-1(b)(2)(d)(4), (5) or (6).

 

  11.04  Affiliate

The term “Affiliate” means, with reference to a specified Person, any other
Person that, directly or indirectly through one or more intermediaries or
otherwise, controls, is controlled by or is under common control with the
specified Person. As used in this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person (whether through ownership of securities of
that Person, by contract, relationship or otherwise) and includes, in any event,
the ownership of twenty-five percent (25%) or more of the outstanding voting
interests of such Person.

 

-47-



--------------------------------------------------------------------------------

  11.05  Agreement

The term “Agreement” means this Amended and Restated Operating Agreement of
Glenwood Housing Partners I, LLC, as it may be further amended.

 

  11.06  Annual Business Plan

The term “Annual Business Plan” is defined in Section 2.04.

 

  11.07  Appraised Value

The term “Appraised Value” is defined in Section 7.03(b).

 

  11.08  Buckingham

The term “Buckingham” means Shiloh Crossing Partners II, LLC, an Indiana limited
liability company.

 

  11.09  Buckingham Put Interest

The term “Buckingham Put Interest” means a twenty-five percent (25%) Interest in
the Company initially owned by Buckingham, less the amount of any reduction in
the Percentage Interest of Buckingham made pursuant to the provisions of
Section 3.03(c).

 

  11.10  Business Day

The term “Business Day” means any weekday excluding any legal holiday observed
pursuant to United States federal law or California state law or regulation.

 

  11.11  Buyout Purchase Price

The term “Buyout Purchase Price” is defined in Section 7.02.

 

  11.12  Buy-Sell Notice

The term “Buy-Sell Notice” is defined in Section 7.02.

 

  11.13  Capital Account

The term “Capital Account” means with respect to each Member the amount of money
contributed by such Member to the capital of the Company, increased by the
aggregate Gross Asset Value at the time of contribution (as determined by the

 

-48-



--------------------------------------------------------------------------------

Members) of all property contributed by such Member to the capital of the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Section 752 of the
Code), the aggregate amount of all Net Profits allocated to such Member, and any
and all items of gross income or gain specially allocated to such Member
pursuant to Section 4.02 and Section 4.03, and decreased by the amount of money
distributed to such Member by the Company (exclusive of any guaranteed payment
within the meaning of Section 707(c) of the Code paid to such Member), the
aggregate fair market value at the time of distribution (as determined by the
Members) of all property distributed to such Member by the Company (net of
liabilities secured by such distributed property that such Member is considered
to assume or take subject to under Section 752 of the Code), the amount of any
Net Losses charged to such Member, and any items of loss or deduction specially
allocated to such Member pursuant to Section 4.02 and Section 4.03. The
provisions hereof governing the maintenance of Capital Accounts are intended to
satisfy the requirements of Treasury Regulation Section 1.704-1(b)(2)(iv) and
shall be interpreted and applied in a manner consistent therewith.

 

  11.14  Capital Contribution

The term “Capital Contribution” means with respect to each Member, the aggregate
amount of any and all amounts credited to such Member’s Unrecovered Contribution
Account in accordance with the terms of this Agreement. Any Capital
Contributions made at any time during throughout the term hereof shall be deemed
made on the date contributed.

 

  11.15  Capital Event

The term “Capital Event” means and includes: (i) any transaction involving the
sale, exchange or other disposition of the Project or the Company (but excluding
any incidental sales or exchanges of tangible personal property and fixtures),
(ii) any financing, refinancing or borrowing secured by the Project or the
Company, and (iii) any condemnation or recovery of damage awards and property
insurance proceeds (excluding proceeds from any rent or business interruption
insurance).

 

  11.16  Cash Flow

The term “Cash Flow” means the sum of any and all Ordinary Cash Flow and
Extraordinary Cash Flow. Any Cash Flow distributions made at any time during any
calendar month throughout the term hereof shall be deemed to have been made as
of the last day of such calendar month.

 

  11.17  Cash Flow Bonus Forfeiture Event

The term “Cash Flow Bonus Forfeiture Event” shall mean any of the following:
(i) the failure of Buckingham to make all or any portion of any Additional
Contribution Buckingham is required to contribute pursuant to Section 3.02,
(ii) the removal of Buckingham as Operating Member pursuant to Section 2.06(a)
or (iii) the existence of Default Buy-Sell Event and Buckingham is the
Defaulting Member.

 

-49-



--------------------------------------------------------------------------------

  11.18  Code

The term “Code” means the Internal Revenue Code of 1986, as heretofore and
hereafter amended from time to time (or any corresponding provision of any
superseding revenue law).

 

  11.19  Company

The term “Company” means the limited liability company governed by this
Agreement and created upon the filing of the Articles of Organization with the
Indiana Secretary of State in accordance with the provisions of the Indiana Act,
which limited liability company is referenced in the first paragraph of this
Agreement.

 

  11.20  Company Minimum Gain

The term “Company Minimum Gain” has the meaning set forth in Treasury Regulation
Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum
gain.”

 

  11.21  Contributing Member

The term “Contributing Member” is defined in Section 3.03(a).

 

  11.22  Contribution Date

The term “Contribution Date” is defined in Section 3.02(b).

 

  11.23  Contribution Notice

The term “Contribution Notice” is defined in Section 3.02(b).

 

  11.24  Contribution Percentage

The term “Contribution Percentage” means, with respect to each Member, the
percentage set forth opposite such Member’s name on Exhibit A attached hereto
under the column labeled “Contribution Percentage,” as such percentage shall be
modified from time to time in accordance with this Agreement.

 

  11.25  Default Buy-Sell Event

The term “Default Buy-Sell Event” is defined in Section 7.01.

 

-50-



--------------------------------------------------------------------------------

  11.26  Default Notice

The term “Default Notice” is defined in Section 7.02.

 

  11.27  Defaulting Member

The term “Defaulting Member” is defined in Section 7.01.

 

  11.28  Defaulting Party Purchase Price

The term “Defaulting Party Purchase Price” is defined in Section 7.04(b).

 

  11.29  Default Purchase Price

The term “Default Purchase Price” is defined in Section 7.03(a).

 

  11.30 Deferred Management Fees

The term “Deferred Management Fees” is defined in Section 2.12.

 

  11.31  Deferred Management Fee Account

The term “Deferred Management Fee Account” means, as to the Property Manager and
as of any relevant date, the excess, if any, of the aggregate amount of the
Deferred Management Fees, over the aggregate amount of payments made to the
Property Manager prior to such relevant date pursuant to Section 5.01(b) and
Section 5.02(a).

 

  11.32  Delinquent Contribution

The term “Delinquent Contribution” is defined in Section 3.03(a).

 

  11.33  Designated Put Interest

The term “Designated Put Interest” is defined in Section 6.05(a).

 

  11.34  Dilution Percentage

The term “Dilution Percentage” is defined in Section 3.03(c).

 

  11.35  Effective Date

The term “Effective Date” is defined in Section 10.08.

 

  11.36  Extraordinary Cash Flow

The term “Extraordinary Cash Flow” means the cash proceeds (including, without
limitation, any insurance proceeds, recoveries, damages and awards, but
excluding the proceeds of any rent insurance or business interruption insurance)
realized by the Company, directly or indirectly, as a result of the occurrence
of a Capital Event, plus cash interest payments received with respect to such
proceeds, decreased by the sum of (i) the amount of such proceeds applied by the
Company to pay debts and

 

-51-



--------------------------------------------------------------------------------

liabilities of the Company which are then due and payable (inclusive of any
guaranteed payment within the meaning of Section 707(c) of the Code paid to any
Member); (ii) the amount of such proceeds used, set aside or committed by the
Company or required to be used by any secured lender for the Project for
restoration and repair of any property in the event of damage or destruction to
the Project; (iii) any incidental or ancillary expenses, costs or liabilities
incurred by the Company in effecting or obtaining any such Capital Event, or the
proceeds thereof (including, without limitation, attorneys’ fees, expert
witness’ fees, accountants’ fees, court costs, recording fees, transfer taxes
and fees, appraisal costs and the like) all of which expenses, costs and
liabilities shall be paid from the gross amount of such cash proceeds to the
extent thereof; (iv) the payment of such other Company debts and liabilities as
are determined in the reasonable discretion of the Management Committee; and
(v) a reserve, established in the reasonable discretion of the Management
Committee, for anticipated cash disbursements that will have to be made before
additional cash receipts from third parties will provide funds therefore.

 

  11.37  Fiscal Year

The term “Fiscal Year” means, except as otherwise provided in this definition,
the twelve (12) month period commencing on January 1 of each calendar year and
ending on December 31 of each calendar year, with the first Fiscal Year
commencing on the date hereof and ending on December 31, 2006 and the last
Fiscal Year being the period beginning on January 1 of the year in which the
final liquidation and termination of the Company is completed and ending on the
date such final liquidation and termination is completed. To the extent any
computation or other provision hereof provides for an action to be taken on the
basis of a Fiscal Year, an appropriate proration or other adjustment shall be
made in respect of the initial and final Fiscal Years to reflect that such
periods are less than 12 month periods.

 

  11.38  Gross Asset Value

The term “Gross Asset Value” shall mean, except as set forth below, such asset’s
adjusted basis for federal income tax purposes:

(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
contributing Member and the Company.

(ii) The Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Members as of
the following times: (A) the acquisition of an additional interest in the
Company by any new or existing Members in exchange for more than a de minimis
Capital Contribution if the Members reasonably determine that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the

 

-52-



--------------------------------------------------------------------------------

Company; (B) the distribution by the Company to a Member of more than a
de minimis amount of Company property as consideration for an interest in the
Company if the Members reasonably determine that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Members in the
Company; and (C) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g).

(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset on the date of distribution; and

(iv) The Gross Asset Values of Company assets shall be increased or decreased to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Section 1.704-1(b)(2)(iv)(m) of the Treasury Regulations; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv)
to the extent the Members determine that an adjustment pursuant to
subparagraph (ii) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraphs (i), (ii) or (iv) of this provision, such Gross Asset Value shall
thereafter be computed in accordance with Section 1.704-1(b)(2)(iv)(g) of the
Treasury Regulations.

 

  11.39  Immediate Family

The term “Immediate Family” means an individual Person’s current spouse,
parents, grandparents, siblings, children, children’s spouses, grandchildren or
grandchildren’s spouses or any trusts or estates (or other estate-planning
vehicles) for the exclusive benefit of any one or more of the foregoing that is
controlled by such individual Person.

 

  11.40  Indemnified Party

The term “Indemnified Party” is defined in Section 2.07(a).

 

  11.41  Indiana Act

The term “Indiana Act” means the Indiana Business Flexibility Act (Ind. Code
§ 23-18-1-1, et seq.), as hereafter amended from time to time.

 

-53-



--------------------------------------------------------------------------------

  11.42  Interest

The term “Interest” means in respect to any Member, all of such Member’s right,
title and interest in and to the Net Profits, Net Losses, Cash Flow,
distributions and capital of the Company, and any and all other interests
therein in accordance with the provisions of this Agreement and the Indiana Act.

 

  11.43  IRR

The term “IRR” means, with respect to any Member, the annual discount rate,
determined by iterative process, which results in a net present value
approximating zero (0) when such discount rate is applied to the Capital
Contributions made by such Member from time to time and distributions made to
such Member from time to time, and calculated using MicroSoft Office Excel, xIRR
function in accordance with the formula attached hereto as Exhibit E.

 

  11.44  Liquidation

The term “Liquidation” means, (i) in respect to the Company, the earlier of the
date upon which the Company is terminated under Section 708(b)(1) (except for
any deemed liquidation under Section 708(b)(1)(B) of the Code) or the date upon
which the Company ceases to be a going concern (even though it may continue in
existence for the purpose of winding up its affairs, paying its debts and
distributing any remaining balance to its Members), and (ii) in respect to a
Member wherein the Company is not in Liquidation, the liquidation of a Member’s
interest in the Company under Treasury Regulation Section 1.761-1(d).

 

  11.45  Majority of Representatives

The term “Majority of Representatives” means a majority (in number) of the
representatives on the Management Committee, provided that, at any meeting of
the Management Committee, all of the representatives collectively shall have a
number of votes equal to the representatives that Paladin or Buckingham, as the
case may be, is entitled to elect, and such votes shall be cast (whether by one
or more of such representatives) as a block, with a majority of such votes
constituting a “Majority of Representatives.”

 

  11.46  Management Committee

The term “Management Committee” is defined in Section 2.01(a).

 

  11.47  Material Breach

The term “Material Breach” means any material breach or default by a Member of
any material covenant, duty or obligation under this Agreement or any Exhibits
hereto (including, without limitation, the failure of any Member to contribute
any Additional Contribution to the extent required to be made pursuant to
Section 3.02 and Section 3.03), provided that in any such

 

-54-



--------------------------------------------------------------------------------

instance: (i) such Member shall have received written notice from the other
Member of such breach or default, and (ii) if curable, such Member shall have
failed to cure or remedy such breach or default within ten (10) days following
the Effective Date of such notice (except that no such notice shall be required
in the case of the failure of any Member to contribute any Additional
Contribution pursuant to Section 3.02 and Section 3.03) or, if such breach or
default is not curable within such 10-day period, such Member shall have failed
to diligently and continuously pursue such a cure or remedy and in any event
fully cure or remedy such breach or default within sixty (60) days of the
Effective Date of such notice.

 

  11.48  Member Loan

The term “Member Loan” is defined in Section. 3.02(b).

 

  11.49  Member Minimum Gain

The term “Member Minimum Gain” means minimum gain attributable to a Member
Nonrecourse Debt determined in accordance with Treasury Regulation
Section 1.704-2(i) for the phrase “partner minimum gain.”

 

  11.50  Member Nonrecourse Debt

The term “Member Nonrecourse Debt” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

 

  11.51  Member Nonrecourse Deductions

“Member Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

 

  11.52  Member(s)

The term “Members” means Paladin and Buckingham, collectively; the term “Member”
means any one of the Members.

 

  11.53  Net Profits and Net Losses

The term “Net Profits” or “Net Losses” shall mean, for each Fiscal Year or other
period, an amount equal to the Company’s taxable income or loss for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits and Net Losses pursuant to
this subparagraph (i) shall be added to such taxable income or loss;

 

-55-



--------------------------------------------------------------------------------

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(1), and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this provision shall be
subtracted from such taxable income or loss;

(iii) In the event of the Gross Asset Value of any Company property is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of Gross Asset Value,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Net Profits or Net
Losses;

(iv) Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account depreciation computed in accordance with
Section 1.704-1(b)(2)(iv)(g) of the Treasury Regulations for such Fiscal Year or
other period; and

(vi) Notwithstanding anything contained herein to the contrary, any items which
are specially allocated pursuant to Article 4 hereof shall not be taken into
account in computing Net Profits or Net Losses.

 

  11.54  Non-Contributing Member

The term “Non-Contributing Member” is defined in Section 3.03(a).

 

  11.55  Nonrecourse Deductions

The term “Nonrecourse Deductions” means deductions as described in Treasury
Regulation Section 1.704-2(b)(l).

 

-56-



--------------------------------------------------------------------------------

  11.56  Operating Account

The term “Operating Account” means an account of the Company at a financial
institution approved by the Management Committee and into which all Capital
Contributions and other funds for and from the ownership and operation of the
Project by the Company shall be deposited and held until properly disbursed and
on which at least one of the representatives of Paladin on the Management
Committee shall be a signatory.

 

  11.57  Operating Budget

The term “Operating Budget” is defined in Section 2.05.

 

  11.58  Operating Member

The term “Operating Member” is defined in Section 2.03(a).

 

  11.59  Ordinary Cash Flow

The term “Ordinary Cash Flow” means the amount, if any, of all cash receipts of
the Company as of any applicable determination date (including, without
limitation, any cash receipts realized from operations of the Company but
excluding any cash receipts or proceeds from a Capital Event), in excess of the
sum of (i) all cash disbursements (inclusive of any reimbursements and
guaranteed payments made to any Member, but exclusive of disbursements made from
the proceeds of a Capital Event and distributions to the Members in their
capacities as such) of the Company prior to that date, plus (ii) any reserve,
determined in the reasonable discretion of the Management Committee, for
anticipated cash disbursements that will have to be made before additional cash
receipts from third parties will provide the funds therefor. Ordinary Cash Flow
shall be determined and distributed no more frequently than monthly and no less
frequently than on a quarterly basis or at such other times as the Management
Committee determines that funds are available therefor, taking into account the
reasonable business needs of the Company.

 

  11.60  Paladin

The term “Paladin” means PRIP 10637, LCC, a Delaware limited liability company.

 

  11.61  Paladin Sale Notice

The term “Paladin Sale Notice” is defined in Section 2.02(b).

 

  11.62  Paladin Sale Offer

The term “Paladin Sale Offer” is defined in Section 6.06(a).

 

  11.63  Paladin Valuation

The term “Paladin Valuation” is defined in Section 6.06(a).

 

-57-



--------------------------------------------------------------------------------

  11.64  Paladin REIT

The term “Paladin REIT” means Paladin Realty Income Properties, Inc. a Maryland
corporation, or any successor thereto.

 

  11.65  Partially Adjusted Capital Account

The term “Partially Adjusted Capital Account” means, with respect to any Member
as of the close of business on the last day of any Fiscal Year (an “Adjustment
Date”), the Capital Account of such Member as of the beginning of the period
ending in such Adjustment Date, after giving effect to all allocations of items
of income, gain, loss or deduction not included in Net Profits and Net Losses
and all capital contributions and distributions during such period but before
giving effect to any allocations of Net Profits or Net Losses for such period
pursuant to Section 4.01 increased by (i) such Member’s share of “partnership
minimum gain,” as determined pursuant to Regulations Section 1.704(2)(d), as of
the end of such Fiscal Year and (ii) such Member’s share of “partner nonrecourse
debt minimum gain,” as determined pursuant to Regulations Section 1.704(2)(i),
as of the end of such Fiscal Year

 

  11.66  Percentage Interest

The term “Percentage Interest” means, with respect to each Member, the
percentage set forth opposite such Member’s name on Exhibit A attached hereto
under the column labeled “Percentage Interest,” as such percentage shall be
modified from time to time in accordance with this Agreement. The initial
Percentage Interests of the Members shall be as follows:

 

Paladin:

   65 %

Buckingham:

   35 %

 

  11.67  Permitted Transferees

The term “Permitted Transferees” is defined in Section 6.02.

 

  11.68  Person

The term “Person” means and includes an individual, a corporation, a
partnership, a limited liability company, a joint venture, a trust, an
unincorporated organization and a government or any department or agency
thereof, or any entity similar to any of the foregoing.

 

  11.69  Price Determination Notice

The term “Price Determination Notice” is defined in Section 7.03(a).

 

-58-



--------------------------------------------------------------------------------

  11.70  Preferred Return

The term “Preferred Return” means, with respect to each Member, an amount
calculated like interest and accrued on the balance standing from time to time
in such Member’s Unrecovered Contribution Account at a simple interest rate
equal to eight and twenty-five one hundredths percent (8.25%) per annum,
non-compounded, and determined on a cumulative basis. For financial and income
tax reporting purposes, neither accrual nor payment of the Preferred Return
shall be an expense of the Company nor be treated as a guaranteed payment under
Section 707(c) of the Code

 

  11.71  Project

The term “Project” is defined in Section 1.03.

 

  11.72  Project Shortfall

The term “Project Shortfall” means any and all cash required to satisfy any
actual or projected financial requirements of the Company (not including,
however, payment of Unpaid Preferred Return or any other obligations of the
Company to the Members).

 

  11.73  Property Management Agreement

The term “Property Management Agreement” is defined in Section 2.12.

 

  11.74  Property Manager

The term “Property Manager” means the Person engaged or designated by the
Company from time to time to manage and operate the Project, and which initially
shall be Buckingham Management, L.L.C., an Indiana limited liability company.

 

  11.75  Purchasing Member

The term “Purchasing Member” is defined in Section 7.05.

 

  11.76  Put Right

The term “Put Right” is defined in Section 6.05(a).

 

  11.77  Qualified Appraiser

The term “Qualified Appraiser” means an appraiser who is not an Affiliate or
Related Party of any Member and has not been an employee of any Member or any
Affiliate or Related Party of the Member at any time, who is qualified to
appraise assets of the same type owned by the Company and is a member of the
Appraisal Institute (or any successor association or body of comparable standing
if such Institute is not then in existence), and who has held his or her
certificate as an M.A.I. or its equivalent for a period of not fewer than
ten (10) years, and has been actively engaged in the appraisal of such projects
immediately preceding his or her appointment under this Agreement.

 

-59-



--------------------------------------------------------------------------------

  11.78  REIT

The term “REIT” is defined in Section 2.02(d).

 

  11.79  Removal Event

The term “Removal Event” is defined in Section 2.06(a).

 

  11.80  Removal Notice

The term “Removal Notice” is defined in Section 2.06(a).

 

  11.81  Securities Act

The term “Securities Act” is defined in Section 10.02.

 

  11.82  Seller Loan

The term “Seller Loan” is defined in Section 7.08.

 

  11.83  Selling Member

The term “Selling Member” is defined in Section 7.05

 

  11.84  Target Capital Account

The term “Target Capital Account” means, with respect to any Member as of any
Adjustment Date, an amount (which may be either a positive or a deficit balance)
equal to the amount such Member would receive as a distribution if all assets of
the Company as of such Adjustment Date were sold for cash equal to the Gross
Asset Value of such assets, all the Company liabilities were satisfied to the
extent required by their terms and the net proceeds were distributed pursuant to
Section 5.02, computed after the capital contributions have been made for the
period ending on such Adjustment Date.

 

  11.85  Tax Matters Partner

The term “Tax Matters Partner” is defined in Section 9.04.

 

  11.86  Threshold Return

The term “Threshold Return” means, with respect to each Member, aggregate cash
distributions pursuant to Section 5.01 and Section 5.02 which would produce an
11.5% IRR to such Member on all Capital Contributions made by such Member.

 

-60-



--------------------------------------------------------------------------------

  11.87  Third-Party Offer Notice

The term “Third-Party Offer Notice” is defined in Section 7.04(b).

 

  11.88  Third-Party Purchase Price

The term “Third-Party Purchase Price” is defined in Section 7.02.

 

  11.89  Transfer

The term “Transfer” is defined in Section 6.01.

 

  11.90  Treasury Regulation

The term “Treasury Regulation” means any proposed, temporary, or final federal
income tax regulation promulgated by the United States Department of the
Treasury as heretofore and hereafter amended from time to time (or any
corresponding provisions of any superseding revenue law or regulation).

 

  11.91  Unanimous Written Consent

The term “Unanimous Written Consent” means a written consent executed by at
least one representative of each Member.

 

  11.92  Unpaid Preferred Return

The term “Unpaid Preferred Return” means, (i) with respect to Paladin and as of
any specified date, the Preferred Return accrued through such date, decreased by
the amount of money and the agreed upon net fair market value of any property
distributed by the Company to Paladin pursuant to Sections 5.01(a) and 5.02(b)
and (ii) with respect to Buckingham and as of any specified date, the Preferred
Return accrued through such date, decreased by the amount of money and the
agreed upon net fair market value of any property distributed by the Company to
Buckingham pursuant to Sections 5.01(c) and 5.02(d).

 

  11.93  Unrecovered Contribution Account

The term “Unrecovered Contribution Account” means (i) with respect to Paladin,
the amount of money or the agreed upon fair market value of any property
contributed (or deemed contributed) by Paladin to the capital of the Company
pursuant to Section 3.01, Section 3.02, Section 3.03 and Section 6.05, as the
case may be (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to pursuant to Section 752 of
the Code), and decreased by the amount of money and the agreed upon fair market
value of any property (net of liabilities secured by such distributed property
that Paladin is considered to assume or take subject to under Section 752 of the
Code) distributed by the Company to Paladin pursuant to Section 5.02(c) and
(ii) with respect to Buckingham, the amount of money or the agreed upon fair
market value of any property contributed (or deemed contributed) by Buckingham
to the capital of the Company pursuant to Section 3.01, Section 3.02 and
Section 3.03, as the case may be (net of liabilities secured by such contributed
property that the Company is

 

-61-



--------------------------------------------------------------------------------

considered to assume or take subject to pursuant to Section 752 of the Code),
and decreased by (A) the aggregate amount of purchase price paid to Buckingham
by Paladin for all Designated Put Interests purchased by Paladin pursuant to
Section 6.05 and (B) the amount of money and the agreed upon fair market value
of any property (net of liabilities secured by such distributed property that
Buckingham is considered to assume or take subject to under Section 752 of the
Code) distributed (or deemed distributed) by the Company to Buckingham pursuant
to Section 5.02(e) and Section 6.05

 

  11.94  Unwind Event

The term “Unwind Event” means the payment by Bradley B. Chambers of any amounts
under Article 5 of the Membership Interest Purchase and Sale Agreement, dated
December 1, 2006, by and among Buckingham, Paladin and the Company for
Guaranteed Obligations (as defined therein) in excess of Five Hundred Thousand
and No/100 Dollars ($500,000.00).

 

  11.95  Unwind Right

The term “Unwind Right is defined in Section 6.07.”

 

  11.96  Unwind Purchase Price

The term “Unwind Purchase Price” means an amount equal to (i) the aggregate
amount then outstanding in Paladin’s Unrecovered Contribution Account, plus
(ii) the amount necessary, when added to the cash distributions previously made
to Paladin pursuant to Sections 5.01(a), 5.01(d), 5.02(b), 5.02(f) and 5.02(g),
to produce an 12.5% IRR to Paladin on all Capital Contributions made by Paladin.

[Signatures Commence on Next Page]

 

-62-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

“Paladin” PRIP 10637, LLC, a Delaware limited liability company By:   Paladin
Realty Income Properties, L.P., a Delaware limited partnership   By:   Paladin
Realty Income Properties, Inc., a Maryland corporation, its general partner    
By:   /s/ Michael Lenard       Michael Lenard, Executive Vice President,
Secretary and Counselor

[Signatures Continue on Next Page]

 

-63-



--------------------------------------------------------------------------------

[Signatures Continued From Previous Page]

 

“Buckingham” SHILOH CROSSING PARTNERS I,
LLC, an Indiana limited liability company By:   Buckingham Investment
Corporation, an Indiana corporation, its Manager   By:   /s/ Bradley B. Chambers
    Bradley B. Chambers, its President

 

-64-



--------------------------------------------------------------------------------

AMENDED AND RESTATED OPERATING AGREEMENT

OF

GLENWOOD HOUSING PARTNERS I, LLC

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”), IN
RELIANCE UPON ONE (1) OR MORE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE FEDERAL ACT. IN ADDITION, THE ISSUANCE OF THIS SECURITY HAS NOT BEEN
QUALIFIED UNDER THE INDIANA SECURITIES ACT OR ANY OTHER STATE SECURITIES LAWS
(COLLECTIVELY, THE “STATE ACTS”), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS
FROM THE REGISTRATION PROVISIONS OF THE STATE ACTS. IT IS UNLAWFUL TO CONSUMMATE
A SALE OR OTHER TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN TO, OR TO
RECEIVE ANY CONSIDERATION THEREFOR FROM, ANY PERSON OR ENTITY WITHOUT THE
OPINION OF COUNSEL FOR THE COMPANY THAT THE PROPOSED SALE OR OTHER TRANSFER OF
THIS SECURITY DOES NOT AFFECT THE AVAILABILITY TO THE COMPANY OF SUCH EXEMPTIONS
FROM REGISTRATION AND QUALIFICATION, AND THAT SUCH PROPOSED SALE OR OTHER
TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS.
THE TRANSFER OF THIS SECURITY IS FURTHER RESTRICTED UNDER THE TERMS OF THE
AMENDED AND RESTATED OPERATING AGREEMENT GOVERNING THE COMPANY, A COPY OF WHICH
IS ON FILE WITH THE OPERATING MEMBER OF THE COMPANY.



--------------------------------------------------------------------------------

AMENDED AND RESTATED OPERATING AGREEMENT

OF

GLENWOOD HOUSING PARTNERS I, LLC

TABLE OF CONTENTS

 

           Page

ARTICLE 1 FORMATION

   1

1.01

   Formation    1

1.02

   Names and Addresses    1

1.03

   Nature of Business    2

1.04

   Term of the Company    2 ARTICLE 2 MANAGEMENT OF THE COMPANY    2

2.01

   Management Committee    2

2.02

   Authority of the Management Committee    5

2.03

   Operating Member    9

2.04

   Annual Business Plan    10

2.05

   Operating Budget    10

2.06

   Removal of the Operating Member    11

2.07

   Liability and Indemnity    13

2.08

   Limited Liability    13

2.09

   Other Activities    13

2.10

   Brokers Indemnity    14

2.11

   Reimbursement; Compensation    14

2.12

   Property Management    14 ARTICLE 3 MEMBERS’ CAPITAL CONTRIBUTIONS    15

3.01

   Initial Contributions of the Members    15

3.02

   Additional Contributions    15

3.03

   Remedy For Failure to Contribute Capital    16

3.04

   Debt Financing    19

3.05

   Loans from Members    19

3.06

   Capital Contributions in General    19 ARTICLE 4 ALLOCATION OF PROFITS AND
LOSSES    20

4.01

   Allocation of Net Profits and Net Losses    20

4.02

   Regulatory Allocations    20

4.03

   Other Special Allocations    21

4.04

   Other Allocation Rules    21 ARTICLE 5 DISTRIBUTIONS    22

5.01

   Distribution of Ordinary Cash Flow    23

5.02

   Distribution of Extraordinary Cash Flow    23

5.03

   Limitations on Distributions    23

5.04

   In-Kind Distribution    23

5.05

   Right to Withhold    24



--------------------------------------------------------------------------------

ARTICLE 6 RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS

   24

6.01

   Limitations on Transfer    24

6.02

   Permitted Transfers    24

6.03

   Admission of Substitute Members    25

6.04

   Additional Restrictions on Transfer    25

6.05

   Buckingham Put Right    26

6.06

   Buckingham Pre-Emptive Put Right    27

6.07

   Buckingham Unwind Right    28

6.08

   Election; Allocations Between Transferor and Transferee    29

6.09

   Partition    29

6.10

   Waiver of Withdrawal    29

ARTICLE 7 DEFAULT BUY-SELL AGREEMENT

   30

7.01

   Default Buy-Sell Events    30

7.02

   Rights Arising From a Default Buy-Sell Event    31

7.03

   Determination of Purchase Price    32

7.04

   Member’s Option    34

7.05

   Closing of Purchase and Sale    35

7.06

   Payment of Purchase Price    35

7.07

   Release and Indemnity    36

7.08

   Repayment of Member Loans    36

7.09

   Voting Rights Following Default Buy-Sell Event    36

7.10

   Withdrawal of the Selling Member    37

ARTICLE 8 DISSOLUTION AND WINDING UP OF THE COMPANY

   37

8.01

   Events Causing Dissolution of the Company    37

8.02

   Winding Up of the Company    37

8.03

   No Negative Capital Account Restoration    38

ARTICLE 9 BOOKS AND RECORDS; ACCOUNTING; TAX ELECTIONS

   38

9.01

   Company Books    38

9.02

   Delivery of Records; Inspection    38

9.03

   Reports and Tax Information    39

9.04

   Company Tax Elections; Tax Controversies    41

9.05

   Accounting and Fiscal Year    41

9.06

   Confidentiality of Information    41

ARTICLE 10 MISCELLANEOUS

   41

10.01

   Subscription Agreement    41

10.02

   Investment Interest; Nature of Investment    41

10.03

   Appointment of Attorney-in-Fact    42

10.04

   Waiver of Conflict of Interest    43

10.05

   Amendment    43



--------------------------------------------------------------------------------

10.06    No Assignments; Binding Effect    43 10.07    Further Assurances    43
10.08    Notices    44 10.09    Waivers    45 10.10    Preservation of Intent   
45 10.11    Entire Agreement    45 10.12    Certain Rules of Construction    45
10.13    Counterparts    46 10.14    Governing Law    46 10.15    Assurances   
46 10.16    Time is of the Essence    46 10.17    Other Matters    46 10.18   
Ownership of Buckingham and Property Manager    46 ARTICLE 11 DEFINITIONS    47
11.01    Additional Contribution    47 11.02    Additional Member    47 11.03   
Adjusted Capital Account    47 11.04    Affiliate    47 11.05    Agreement    48
11.06    Annual Business Plan    48 11.07    Appraised Value    48 11.08   
Buckingham    48 11.09    Buckingham Put Interest    48 11.10    Business Day   
48 11.11    Buyout Purchase Price    48 11.12    Buy-Sell Notice    48 11.13   
Capital Account    48 11.14    Capital Contribution    49 11.15    Capital Event
   49 11.16    Cash Flow    49 11.17    Cash Flow Bonus Forfeiture Event    49
11.18    Code    50 11.19    Company    50 11.20    Company Minimum Gain    50
11.21    Contributing Member    50 11.22    Contribution Date    50 11.23   
Contribution Notice    50 11.24    Contribution Percentage    50 11.25   
Default Buy-Sell Event    50 11.26    Default Notice    51 11.27    Defaulting
Member    51 11.28    Defaulting Party Purchase Price    51 11.29    Default
Purchase Price    51 11.30    Deferred Management Fees    51

 



--------------------------------------------------------------------------------

11.31    Deferred Management Fee Account    51 11.32    Delinquent Contribution
   51 11.33    Designated Put Interest    51 11.34    Dilution Percentage    51
11.35    Effective Date    51 11.36    Extraordinary Cash Flow    51 11.37   
Fiscal Year    52 11.38    Gross Asset Value    52 11.39    Immediate Family   
53 11.40    Indemnified Party    53 11.41    Indiana Act    53 11.42    Interest
   54 11.43    IRR    54 11.44    Liquidation    54 11.45    Majority of
Representatives    54 11.46    Management Committee    54 11.47    Material
Breach    54 11.48    Member Loan    55 11.49    Member Minimum Gain    55 11.50
   Member Nonrecourse Debt    55 11.51    Member Nonrecourse Deductions    55
11.52    Member(s)    55 11.53    Net Profits and Net Losses    55 11.54   
Non-Contributing Member    56 11.55    Nonrecourse Deductions    56 11.56   
Operating Account    57 11.57    Operating Budget    57 11.58    Operating
Member    57 11.59    Ordinary Cash Flow    57 11.60    Paladin    57 11.61   
Paladin Sale Notice    57 11.62    Paladin Sale Offer    57 11.63    Paladin
Valuation    57 11.64    Paladin REIT    58 11.65    Partially Adjusted Capital
Account    58 11.66    Percentage Interest    58 11.67    Permitted Transferees
   58 11.68    Person    58 11.69    Price Determination Notice    58 11.70   
Preferred Return    59 11.71    Project    59 11.72    Project Shortfall    59
11.73    Property Management Agreement    59 11.74    Property Manager    59
11.74    Property Manager TC    59



--------------------------------------------------------------------------------

11.75    Purchasing Member    59 11.76    Put Right    59 11.77    Qualified
Appraiser    59 11.78    REIT    60 11.79    Removal Event    60 11.80   
Removal Notice    60 11.81    Securities Act    60 11.82    Seller Loan    60
11.83    Selling Member    60 11.84    Target Capital Account    60 11.85    Tax
Matters Partner    60 11.86    Threshold Return    60 11.87    Third-Party Offer
Notice    61 11.88    Third-Party Purchase Price    61 11.89    Transfer    61
11.90    Treasury Regulation    61 11.91    Unanimous Written Consent    61
11.92    Unpaid Preferred Return    61 11.93    Unrecovered Contribution Account
   61 11.94    Unwind Event    63 11.95    Unwind Right    63 11.96    Unwind
Purchase Price    63

Exhibit List

 

Exhibit “A”            Initial Capital Contributions Exhibit “B”    Property
Description for Project Exhibit “C”    Annual Operating Budget for 2006 Exhibit
“D”    Information Regarding Buckingham Exhibit “E”    xIRR Calculation